14‐2027 
In re 650 Fifth Avenue and Related Properties 
        
                        UNITED STATES COURT OF APPEALS 
                            FOR THE SECOND CIRCUIT 
                                    ______________                          
                                            
                                  August Term 2015 
                                            
               (Argued: November 18, 2015          Decided: July 20, 2016) 
                                            
                                  Docket No. 14‐2027 
                                   ________________ 
                                         
                                            
                  IN RE 650 FIFTH AVENUE AND RELATED PROPERTIES 
                                            
                              UNITED STATES OF AMERICA, 
                                            
                                                      Plaintiff‐Appellee, 
 
FIONA HAVLISH, individually and on behalf of the Estate of Donald J. Havlish, Jr., 
        DONALD HAVLISH, SR., SUSAN CONKLIN, WILLIAM HAVLISH, TARA BANE, 
     individually and on behalf of the Estate of Michael A. Bane, DONALD BANE, 
  CHRISTINA BANE‐HAYES, KRYSTYNA BORYCZEWSKI, individually and on behalf of 
      the Estate of Martin Boryczewski, ESTATE OF MICHAEL BORYCZEWSKI, JULIA 
 BORYCZEWSKI, MICHELE BORYCZEWSKI, GRACE KNESKI, individually and on behalf 
  of the Estate of Steven Cafiero, RICHARD A. CAPRONI, individually and on behalf 
  of the Estate of Richard M. Caproni, DOLORES CAPRONI, CHRISTOPHER CAPRONI, 
   MICHAEL CAPRONI, LISA CAPRONI‐BROWN, CLARA CHIRCHIRILLO, individually 
  and on behalf of the Estate of Peter Chirchirillo, LIVIA CHIRCHIRILLO, CATHERINE 
   DEBLIECK, WILLIAM COALE, individually and on behalf of the Estate of Jeffrey 
   Coale, FRANCES COFFEY, individually and on behalf of the Estates of Daniel M. 
 Coffey and Jason Coffey, DANIEL D. COFFEY, M.D., KEVIN M. COFFEY, THE ESTATE 
       OF JEFFREY COLLMAN, DWAYNE W. COLLMAN, BRIAN COLLMAN, CHARLES 
COLLMAN, BRENDA SORENSON, LOISANNE DIEHL, individually and on behalf of the 
 Estate of Michael Diehl, MORRIS DORF, individually and on behalf of the Estate of 
                                                                                    

 Stephen Dorf, MICHELLE DORF, ANNE MARIE DORF, ROBERT DORF, JOSEPH DORF, 
 LINDA SAMMUT, CORAZON FERNANDEZ, individually and on behalf of the Estate 
  of Judy Fernandez, MARIA REGINA MERWIN, individually and on behalf of the 
  Estate of Ronald Gamboa, GRACE PARKINSON‐GODSHALK, individually and on 
behalf of the Estate of William R. Godshalk, TINA GRAZIOSO, individually and on 
  behalf of the Estate of John Grazioso, JIN LIU, individually and on behalf of the 
    Estate of Liming Gu, ALAN GU, MAUREEN HALVORSON, individually and on 
 behalf of the Estate of James D. Halvorson, MARIE ANN PAPROCKI, individually 
 and on behalf of the Estate of Dennis Lavelle, RONI LEVINE, individually and on 
 behalf of the Estate of Robert Levine, TERESANNE LOSTRANGIO, individually and 
on behalf of the Estate of Joseph Lostrangio, MARGARET MAURO, individually and 
 on behalf of the Estate of Dorothy Mauro, RAMON MELENDEZ, individually and 
on behalf of the Estate of Mary Melendez, PATRICIA MILANO, individually and on 
 behalf of the Estate of Peter T. Milano, IVY MORENO, individually and on behalf 
   of the Estate of Yvette Nichole Moreno, JOANNE LOVETT, individually and on 
        behalf of the Estate of Brian Nunez, ESTATE OF VINCENT A. OGNIBENE, 
    individually and on behalf of the Estate of Philip Paul Ognibene, CHRISTINE 
     PAPASSO, individually and on behalf of the Estate of Salvatore T. Papasso, 
PATRICIA J. PERRY, individually and on behalf of the Estate of John William Perry, 
 RODNEY RATCHFORD, individually and on behalf of the Estate of Marsha Dianah 
        Ratchford, RODNEY M. RATCHFORD, MARSHEE R. RATCHFORD, RODNEY 
 RATCHFORD for the Benefit of Maranda C. Ratchford, JUDITH REISS, individually 
and on behalf of the Estate of Joshua Scott Reiss, JOYCE ANN RODAK, individually 
  and on behalf of the Estate of John M. Rodak, CHELSEA NICOLE RODAK, JOYCE 
ANN RODAK for the Benefit of Devon Marie Rodak, JOHN RODAK, REGINA RODAK, 
 JOANNE GORI, DIANE ROMERO, individually and on behalf of the Estate of Elvin 
 Romero, LOREN ROSENTHAL, individually and on behalf of the Estate of Richard 
   Rosenthal, EXPEDITO SANTILLIAN, individually and on behalf of the Estate of 
Maria Theresa Santillian, ESTER SANTILLIAN, ELLEN SARACINI, individually and on 
   behalf of the Estate of Victor Saracini, Guardian of Anne C. Saracini, JOANNE 
      RENZI, PAUL SCHERTZER, individually and on behalf of the Estate of Scott 
 Schertzer, RONALD S. SLOAN, individually and on behalf of the Estate of Paul K. 
    Sloan, ESTATE OF GEORGE ERIC SMITH, RAYMOND SMITH, KATHERINE SOULAS, 
  individually and on behalf of the Estate of Timothy P. Soulas, RUSSA STEINER, 
      individually and on behalf of the Estate of William R. Steiner, ANGELA S. 
         STERGIOPOULOS, individually and on behalf of the Estate of Andrew 

                                            2 
       
                                                                                   

  Stergiopoulos, GEORGE STERGIOPOULOS, individually and on behalf of the Estate 
    of Andrew Stergiopoulos, SANDRA STRAUB, individually and on behalf of the 
    Estate of Edward W. Straub, JOAN E. TINO, individually and on behalf of the 
  Estate of Jennifer Tino, PAMELA SCHIELE, CHRISTINE BARTON‐PENCE, individually 
   and on behalf of the Estate of Jeanmarie Wallendorf, ESTATE OF META WALLER, 
    DOYLE RAYMOND WARD, individually and on behalf of the Estate of Timothy 
   Raymond Ward, GERALD BINGHAM, ALICE CARPENETO, STEPHEN L. CARTLEDGE, 
MICHELLE WRIGHT, HAOMIN JIAN, FUMEI CHIEN, HUICHUN JIAN, HUI‐CHUAN JIAN, 
 HUI‐CHIEN CHEN, HUI‐ZON JIAN, MICHAEL LOGUIDICE, RALPH S. MAERZ, MARTIN 
PANIK, ESTATE OF LINDA ELLEN PANIK, MARY LYNN‐ANNA PANIK STANLEY, HELEN 
     ROSENTHAL, ALEXANDER ROWE, ED RUSSIN, GLORIA RUSSIN, BARRY RUSSIN, 
                   LEONARD ZEPLIN, LEONA ZEPLIN, JOSLIN ZEPLIN, 
 
                                                            Claimants‐Appellees, 
 
     JASON KIRSCHENBAUM, ISABELLE KIRSCHENBAUM, on her own behalf and as 
  Executrix of the Estate of Martin Kirschenbaum, JOSHUA KIRSCHENBAUM, DAVID 
                     KIRSCHENBAUM, DANIELLE LYNN TEITLEBAUM,  
 
                                                            Claimants‐Appellees, 
                                                            
ANNA BEER, HARRY BEER, on his own behalf and as Administrator of the Estate of 
                    Alan Beer, ESTELLE CARROLL, PHYLLIS MAISEL,  
                                             
                                                            Claimants‐Appellees, 
                                                            
    STEVEN M. GREENBAUM, in his personal capacity and as administrator of the 
           Estate of Judith Greenbaum, ALAN HAYMAN, SHIRLEE HAYMAN,  
                                             
                                                            Claimants‐Appellees, 
                                                            
  CARLOS ACOSTA, MARIA ACOSTA, IRVING FRANKLIN, in his personal capacity and 
   as personal representative of the estate of Irma Franklin, LIBBY KAHANE, in her 
  personal capacity and as Administratrix of the Estate of Meir Kahane, NORMAN 
  KAHANE, in his personal capacity and as Executor of the Estate of Sonia Kahane, 
  TOVA ETTINGER, BARUCH KAHANE, CIPORAH KAPLAN, ETHEL J. GRIFFIN, as Public 

                                           3 
       
                                                                                     

     Administrator of the County of New York and Administratrix of the Estate of 
                                 Binyamin Kahane,  
                                          
                                                          Claimants‐Appellees, 
                                                          
    EDWENA R. HEGNA, Executrix of the Estate of Charles Hegna, STEVEN A. HEGNA, 
          LYNN MARIE HEGNA MOORE, CRAIG M. HEGNA, PAUL B. HEGNA, 
 
                                                          Claimants‐Appellees, 
 
DEBORAH D. PETERSON, personal representative of the Estate of James C. Knipple,  
                                            
                                                          Claimants‐Appellees, 
 
   THE ESTATE OF MICHAEL HEISER, THE ESTATE OF GARY HEISER, FRANCIS HEISER, 
  THE ESTATE OF LELAND TIMOTHY HAUN, IBIS S. HAUN, MILAGRITOS PEREZ‐DALIS, 
  SENATOR HAUN, THE ESTATE OF JUSTIN R. WOOD, RICHARD W. WOOD, KATHLEEN 
   M. WOOD, SHAWN M. WOOD, THE ESTATE OF EARL F. CARTRETTE, JR., DENISE M. 
     EICHSTAEDT, ANTHONY W. CARTRETTE, LEWIS W. CARTRETTE, THE ESTATE OF 
  BRIAN MCVEIGH, THE ESTATE OF SANDRA M. WETMORE, JAMES V. WETMORE, THE 
  ESTATE OF MILLARD D. CAMPBELL, MARIE R. CAMPBELL, BESSIE A. CAMPBELL, THE 
ESTATE OF KEVIN J. JOHNSON, SHYRL L. JOHNSON, CHE G. COLSON, KEVIN JOHNSON, 
  JR., NICHOLAS A. JOHNSON, THE ESTATE OF LAURA E. JOHNSON, BRUCE JOHNSON, 
   THE ESTATE OF JOSEPH E. RIMKUS, BRIDGET BROOKS, JAMES R. RIMKUS, ANNE M. 
  RIMKUS, THE ESTATE OF BRENT E. MARTHALER, KATIE L. MARTHALER, THE ESTATE 
 OF SHARON MARTHALER, HERMAN C. MARTHALER III, MATHEW MARTHALER, KIRK 
 MARTHALER, THE ESTATE OF THANH VAN NGUYEN, CHRISTOPHER R. NGUYEN, THE 
   ESTATE OF JOSHUA E. WOODY, DAWN WOODY, BERNADINE R. BEEKMAN, GEORGE 
  M. BEEKMAN, TRACY M. SMITH, JONICA L. WOODY, TIMOTHY WOODY, THE ESTATE 
   OF PETER J. MORGERA, MICHAEL MORGERA, THOMAS MORGERA, THE ESTATE OF 
    KENDALL KITSON, JR., THE ESTATE OF KENDALL K. KITSON, SR., THE ESTATE OF 
       NANCY R. KITSON, STEVEN K. KITSON, NANCY A. KITSON, THE ESTATE OF 
   CHRISTOPHER ADAMS, CATHERINE ADAMS, JOHN E. ADAMS, PATRICK D. ADAMS, 
     MICHAEL T. ADAMS, MARY YOUNG, ELIZABETH WOLF, WILLIAM ADAMS, THE 
  ESTATE OF CHRISTOPHER LESTER, CECIL H. LESTER, JESSICA F. LESTER, JUDY LESTER, 
    CECIL H. LESTER, JR., THE ESTATE OF JEREMY A. TAYLOR, LAWRENCE E. TAYLOR, 

                                            4 
          
                                                                                        

      VICKI L. TAYLOR, STARLINA D. TAYLOR, THE ESTATE OF PATRICK P. FENNIG, 
     THADDEUS C. FENNIG, CATHERINE FENNIG, PAUL D. FENNING, MARK FENNING, 
                                         
                                                        Claimants‐Appellees, 
 
                THE ESTATE OF WILLIAM R. HIGGINS, ROBIN L. HIGGINS,  
 
                                                          Claimants‐Appellees, 
                                                          
    FATEMEH BAYANI, in her personal capacity and as representative of the Estate of 
               Siavash Bayani, BANAFSHEH BAYANI, BABAK BAYANI,  
 
                                                            Claimants‐Appellees, 
 
         THE ESTATE OF DONNA HOLLAND, JAMES HOLLAND, CHAD HOLLAND,  
 
                                                            Claimants‐Appellees, 
 
      ESTATE OF KENNETH V. WELCH, LINDA WELCH, BRIAN WELCH, CHRISTOPHER 
              WELCH, BETTY WELCH, GERARD WELCH, MICHAEL WELCH,  
 
                                                            Claimants‐Appellees, 
 
                                  CIELITO VALENCIA,  
                                            
                                                             Claimant‐Appellee, 
                                            
                     RICHARD PAUL BREWER, JOYCE LOUIS LEYDET 
                                        
                                                         Claimant‐Appellee, 
 
                    PAUL BLAIS, CURTIS A. TAYLOR, MARIA TAYLOR,  
                                            
                                                          Claimant‐Appellee, 
 
                  DIANA CAMPUZANO, AVI ELISHIS, GREGG SALZMAN, 

                                               5 
          
                                                                                   

                                                          Claimants‐Appellees, 
                                       
                                          –v. – 
 
                ALAVI FOUNDATION, 650 FIFTH AVENUE COMPANY, 
                                         
                                                        Claimants‐Appellants, 
                                                  
                     ASSA COMPANY LIMITED, ASSA CORPORATION, 
                                         
                                                        Claimants, 
 
 ALL RIGHT, TITLE, AND INTEREST OF ASSA CORPORATION, ASSA COMPANY LIMITED, 
 BANK MELLI IRAN, AND THE ALAVI FOUNDATION IN 650 FIFTH AVENUE COMPANY, 
 including but not limited to the real property and appurtenances located at 650 
  Fifth Avenue, New York, New York, with all improvements and attachments 
thereon, and all property traceable thereto, ALL RIGHT, TITLE, AND INTEREST IN THE 
 REAL PROPERTY AND APPURTENANCES LOCATED AT 650 FIFTH AVENUE, NEW YORK, 
  NEW YORK, with all improvements and attachments thereon, ALL RIGHT, TITLE, 
    AND INTEREST IN THE REAL PROPERTY AND APPURTENANCES LOCATED AT 2313 
      SOUTH VOSS ROAD, HOUSTON, TEXAS 77057, with all improvements and 
 attachments thereon, ALL RIGHT, TITLE, AND INTEREST IN THE REAL PROPERTY AND 
   APPURTENANCES LOCATED AT 55‐11 QUEENS BOULEVARD, QUEENS, NEW YORK 
  11377, BLOCK 1325 LOTS 1, 6, 7, AND 8, with all improvements and attachments 
        thereon, ALL RIGHT, TITLE, AND INTEREST IN THE REAL PROPERTY AND 
 APPURTENANCES LOCATED AT 4836 MARCONI AVENUE, CARMICHAEL, CALIFORNIA 
  95608, with all improvements and attachments thereon, ALL RIGHT, TITLE, AND 
   INTEREST IN THE REAL PROPERTY AND APPURTENANCES LOCATED AT 4204 ALDIE 
ROAD, CATHARPIN, VIRGINIA 20143‐1133, with all improvements and attachments 
        thereon, ALL RIGHT, TITLE, AND INTEREST IN THE REAL PROPERTY AND 
APPURTENANCES LOCATED AT 4300 ALDIE ROAD, CATHARPIN, VIRGINIA 20143‐1133, 
 with all improvements and attachments thereon, ALL RIGHT, TITLE, AND INTEREST 
 IN THE REAL PROPERTY AND APPURTENANCES LOCATED AT 7917 MONTROSE ROAD, 
 ROCKVILLE, MARYLAND 20854, with all improvements and attachments thereon, 
    ALL RIGHT, TITLE, AND INTEREST IN THE REAL PROPERTY AND APPURTENANCES 
    LOCATED AT 8100 JEB STUART ROAD, ROCKVILLE, MARYLAND 20854, with all 


                                               6 
       
                                                                                  

    improvements and attachments thereon, ALL FUNDS FORMERLY ON DEPOSIT IN 
     ACCOUNT NUMBER 78429712, AT CITIBANK, N.A., NEW YORK, NEW YORK, ALL 
FUNDS FORMERLY ON DEPOSIT IN ACCOUNT NUMBER 8881654552, AT CITIBANK, N.A., 
   NEW YORK, NEW YORK, ALL FUNDS FORMERLY ON DEPOSIT IN ACCOUNT NUMBER 
   2724409590, AT JPMORGAN CHASE BANK, N.A., BATON ROUGE, LOUISIANA, ALL 
     FUNDS FORMERLY ON DEPOSIT IN ACCOUNT NUMBER 725700280, AT JPMORGAN 
       CHASE BANK, N.A., BATON ROUGE, LOUISIANA, ALL FUNDS ON DEPOSIT AT 
 JPMORGAN CHASE BANK, N.A., IN ACCOUNT NUMBER 230484468, held in the name 
    of 650 Fifth Avenue Company, and all funds traceable thereto, ALL FUNDS ON 
  DEPOSIT AT JPMORGAN CHASE BANK, N.A., IN ACCOUNT NUMBER 230484476, held 
  in the name of 650 Fifth Avenue Company, ALL FUNDS TRACEABLE THERETO, ALL 
FUNDS ON DEPOSIT AT STERLING NATIONAL BANK IN ACCOUNT NUMBER 3802032201, 
  held in the name of Alavi Foundation, all funds traceable thereto, ALL FUNDS ON 
   DEPOSIT AT STERLING NATIONAL BANK IN ACCOUNT NUMBER 3802032216, held in 
the name of Alavi Foundation, All funds traceable thereto, ALL FUNDS ON DEPOSIT 
  AT STERLING NATIONAL BANK IN ACCOUNT NUMBER 3852524414, held in the name 
                    of Alavi Foundation, and all funds traceable thereto, 
                                              
                                                           Defendants‐in‐rem. * 
 
                                    ________________ 
                                              
Before: 
                         KEARSE, RAGGI, and WESLEY, Circuit Judges. 
                                    ________________ 

       Appeal from an award of summary judgment by the United States District 
Court for the Southern District of New York (Forrest, J.), forfeiting Claimants’ 
properties to the United States on two grounds: (1) as proceeds traceable to 
violations of the International Emergency Economic Powers Act and certain 
Iranian Transactions Regulations issued by the Department of the Treasury 
forfeitable under 18 U.S.C. § 981(a)(1)(C), and (2) as property involved in money 
laundering transactions forfeitable under 18 U.S.C. § 981(a)(1)(A).  Because we 
identify questions of fact as to whether Claimants Alavi Foundation and 650 
Fifth Avenue Company acted with the knowledge necessary to support forfeiture 
                                                     
*    The Clerk of Court is directed to amend the caption as set forth above. 
                                                   7 
           
                                                                                        

on these grounds, we conclude that forfeiture as to these Claimants could not be 
decided as a matter of law.  We further conclude that the District Court erred in 
sua sponte considering and rejecting Claimants’ statute of limitations defense, and 
in denying Claimants’ motion to suppress evidence seized pursuant to a 
defective warrant on the ground of inevitable discovery without making the 
particularized findings required by that exception.  We therefore vacate the 
judgment and remand for further proceedings consistent with this order. 
        
       VACATED AND REMANDED. 
                                ________________ 

                    DANIEL S. RUZUMNA, (Krista D. Adler, Adam Blumenkrantz, 
                    Melissa R. Ginsberg, on the brief), Patterson Belknap Webb & 
                    Tyler LLP, New York, NY, for Claimants‐Appellants. 
 
                    MICHAEL D. LOCKARD, Assistant United States Attorney for 
                    the Southern District of New York (Martin S. Bell, Carolina A. 
                    Fornos, Brian A. Jacobs, Assistant United States Attorneys, on 
                    the brief), for Preet Bharara, United States Attorney for the 
                    Southern District of New York, New York, NY, for Plaintiff‐
                    Appellee. 
                                    ________________ 
       
WESLEY, Circuit Judge: 

      On this appeal, we consider challenges to an award of summary judgment 

entered in the United States District Court for the Southern District of New York 

(Forrest, J.), which forfeited to the United States various claimants’ interests in 

multiple properties, including a 36‐story office building located at 650 Fifth 

Avenue in Manhattan (“the Building”), real properties in Maryland, Texas, 

California, Virginia, and New York, and the contents of several bank accounts, 

                                              8 
       
                                                                                               

(collectively, “Defendant Properties”).  We also consider challenges to the 

September 9, 2013 order denying a motion to suppress evidence seized from the 

Alavi Foundation’s and the 650 Fifth Avenue Company’s office.  Three concerns 

prompt us to vacate the judgment as to Claimants Alavi Foundation (“Alavi” or 

“the Foundation”) and the 650 Fifth Avenue Company (“650 Fifth Ave. Co.” or 

“the Partnership”), of which Alavi is a 60% owner.1   

       First, we identify material issues of fact as to whether the Alavi 

Foundation knew that Assa Corporation, its partner in the 650 Fifth Ave. Co. 

Partnership, continued after 1995, to be owned or controlled by Bank Melli Iran, 

which is itself owned or controlled by the Government of Iran, a designated 

threat to this nation’s national security.  See Exec. Order No. 12,957, 60 Fed. Reg. 

14615 (Mar. 15, 1995).  Accordingly, we vacate summary judgment and remand 

the case for trial as to the Alavi Foundation and 650 Fifth Ave. Co.2   


                                                     
1  The Alavi Foundation and 650 Fifth Ave. Co. were the only claimants to request and 
secure entry of final judgment in this case and, thus, are the only appellants on this 
appeal.  Accordingly, we henceforth use “Claimants” to refer only to the Alavi 
Foundation and the 650 Fifth Avenue Company. 
 
2 Although Assa Corporation is also a claimant whose property interests—including its 

40% interest in 650 Fifth Ave. Co.—were forfeited pursuant to the challenged summary 
judgment, it is not a party to this appeal and the material issue we here identify relates 
only to Alavi.  Thus, our decision today does not disturb the judgment and forfeiture 
order as they relate to Assa.   
                                                        9 
        
                                                                                      

      Second, we conclude that the District Court erred in sua sponte considering 

and rejecting the Claimants’ possible statute of limitations defense without 

affording notice and a reasonable time to respond.  Thus, we vacate that part of 

the judgment without prejudice for reconsideration on proper notice and 

hearing. 

      Third, in rejecting the Claimants’ motion to suppress evidence seized 

pursuant to a challenged warrant, the District Court erred in ruling that the 

Claimants’ civil discovery obligations “obviate the need for any Fourth 

Amendment analysis.”  In re 650 Fifth Avenue and Related Properties, 970 F. Supp. 

2d 204, 211 (S.D.N.Y. 2013) (“In re 650 Fifth Ave. Suppression Decision”).  The 

Fourth Amendment’s exclusionary rule applies in civil forfeiture cases, and a 

party’s civil discovery obligations do not automatically render Fourth 

Amendment rights and remedies inapplicable.  We likewise identify error in the 

District Court’s alternative ruling that every item of unlawfully seized evidence 

would have been inevitably discovered.  While discovery obligations might 

shield unlawfully seized items from suppression under the inevitable discovery 

doctrine, see United States v. Eng, 971 F.2d 854, 861 (2d Cir. 1992), such a 

conclusion requires a district court, “for each particular piece of evidence, 



                                              10 
       
                                                                                         

specifically [to] analyze and explain how, if at all, discovery of that piece of 

evidence would have been more likely than not inevitable absent the [challenged 

search],” id. at 862 (internal quotation marks omitted).  Because the record fails to 

demonstrate that particularized review, we remand to allow the District Court to 

conduct the requisite analysis.  On remand, the Government may also pursue its 

argument—raised before the District Court and on appeal—that the good‐faith 

exception to suppression applies in this case.  See United States v. Leon, 468 U.S. 

897 (1984). 

      Accordingly, we vacate the District Court’s challenged judgment and 

remand the case for further proceedings consistent with this opinion.   

                                                       BACKGROUND 

      “We of course view the record in the light most favorable to [the 

Claimants], who [are] appealing from an adverse grant of summary judgment.”  

Lombard v. Booz‐Allen & Hamilton, Inc., 280 F.3d 209, 211 (2d Cir. 2002); accord 

Cortes v. MTA New York City Transit, 802 F.3d 226, 228 (2d Cir. 2015).3 


                                                    
3 On appeal, Claimants broadly assert that, in ruling on the summary judgment 
motions, the “District Court relied on evidence whose admissibility and authenticity 
had been challenged and not properly ruled on.”  Claimants Br. 83–85.  See Porter v. 
Quarantillo, 722 F.3d 94, 97 (2d Cir. 2013) (“Only admissible evidence need be 
considered by the trial court in ruling on a motion for summary judgment, and a district 
court deciding a summary judgment motion has broad discretion in choosing whether 
                                                             11 
       
                                                                                                                                             

 I.    The Alavi Foundation 

       The Alavi Foundation traces its origins to 1973, when the Shah of Iran, 

Mohammad Reza Pahlavi, incorporated the eponymous Pahlavi Foundation as a 

New York not‐for‐profit corporation, and endowed it with several million 

dollars.  The Pahlavi Foundation’s stated mission was, inter alia, “[t]o render 

support and assistance for the study and promotion of the arts and sciences” and 

to support “established charitable, philanthropic, educational and civic 

endeavors.”  App’x 5971–72.  In 1974, the Pahlavi Foundation acquired property 

at 650 Fifth Avenue in New York City (“the Property”).  In 1975, at the direction 

of the Shah, Bank Melli—a bank wholly owned by the Iranian government—

loaned the Pahlavi Foundation $42 million, thus providing the Foundation with 




                                                                                                                                                         
to admit evidence.” (internal quotation marks and alterations omitted)).  In fact, the 
District Court here rejected all three of Claimants’ evidentiary objections, ruling (1) as to 
proffered statements in Farsi unaccompanied by a certified translation that “[t]here can 
be no serious dispute that a certified translation could be obtained,” (2) Claimants’ 
hearsay challenge failed on the merits, and (3) that at trial, the parties could either 
stipulate to documents’ authenticity or they could be authenticated by FBI Agent 
Jennifer McReynolds, the investigation’s evidence custodian.  In re 650 Fifth Ave., No. 08 
CIV. 10934(KBF), 2013 WL 5178677, at *4–5 & n.18 (S.D.N.Y. Sept. 16, 2013) (“In re 650 
Fifth Ave. Summary Judgment Decision”).  We identify no abuse of discretion in these 
evidentiary rulings.   
                                                                        12 
        
                                                                                                

funds to construct a 36‐story office tower on the Property, i.e., the Building, and 

Bank Melli with two mortgages on that Property.4 

       Following the 1979 Iranian Revolution, which deposed the Shah, Iran’s 

new Supreme Leader, Ayatollah Ruhollah Khomeini, ordered the formation of 

the Bonyad Mostazafan, an entity charged with managing property expropriated 

by the revolutionary government, including that at 650 Fifth Avenue.  In 1980, 

the Pahlavi Foundation was renamed the Mostazafan Foundation of New York.  

The Foundation took on its present name in 1992.5   

       Since its inception, Alavi has purchased and maintained several properties 

in the United States.  In addition to the Building, Alavi acquired seven real 

properties in the 1980s and 1990s, including two parcels of land in Rockville, 

Maryland, one property in Houston, Texas, one property in Carmichael, 

California, two parcels of land in Prince William County, Virginia, and one block 

of lots in Queens, New York (collectively, “Alavi Real Properties”).   




                                                     
4  Bank Melli first loaned the Pahlavi Foundation $30 million pursuant to an agreement 
executed on July 28, 1975, and subsequently provided an additional $12 million loan 
pursuant to an October 2, 1975 agreement.   
 
5 For ease of reference only, we refer to all three iterations of the foundation as “Alavi” 

throughout the remainder of this opinion. 
                                                        13 
        
                                                                                        

      Alavi’s bylaws state that its Board controls the organization’s affairs and 

property and appoints corporate officers and directors, while its President 

supervises operations and reports to the Board.  The bylaws make Alavi’s Board 

and President responsible for, inter alia, operational decisions such as charitable 

efforts, personnel decisions, and program management.  Consistent with New 

York not‐for‐profit law, see N.Y. NOT‐FOR‐PROFIT CORP. LAW §§ 501, 601 

(McKinney 2016), Alavi has never had formal owners, members, or shareholders.  

The record reflects that Alavi remains a not‐for‐profit corporation in “good 

standing,” and New York regulatory authorities have never sought to dissolve or 

remove the organization’s corporate status, or taken any action against Alavi, its 

directors, officers, or employees.   

II.   The 650 Fifth Avenue Company 

      650 Fifth Ave. Co. is a partnership created under New York law in 1989 as 

part of a plan to relieve Alavi of certain tax obligations.  Although Alavi has 

always been a tax‐exempt not‐for‐profit organization, as a result of Bank Melli’s 

1975 mortgages on the Property, rental income from the Building was taxable as 

debt‐financed unrelated business income.  As explained by the Iranian Deputy 

Prime Minister (and then‐head of the Bonyad Mostazafan) in a July 25, 1987 letter 



                                            14 
       
                                                                                        

to the Prime Minister, “one of the major problems of the New York Mostazafan 

Foundation stem[med] from the debt it owe[d] to the New York branch of Melli 

Bank” because the resulting tax obligations left insufficient funds for the 

Foundation to provide $1.5 million in services as required by its articles of 

association.  Supp. App’x 285.  Thus, Alavi, together with the Government of 

Iran, the Bonyad Mostazafan, and, ultimately, Bank Melli, sought to eliminate the 

tax obligation. 

      In his July 25, 1987 letter, the Deputy Prime Minister proposed a series of 

transactions that would allow Alavi to pay off the Bank Melli debt using money 

from the Government of Iran.  First, he proposed creating “Company A” in New 

York and transferring to it both ownership of the Building and the Bank Melli 

loan.  Second, he proposed establishing “Company B” in Europe “with 

anonymous shares.”  Supp. App’x. 287.  Third, he proposed allocating $45 

million to the Bonyad Mostazafan, which would then loan the sum to Company 

B to purchase 40% of Company A’s stock from Alavi.  These transactions would 

thereby permit permitting Alavi to pay off the Bank Melli loans.  This plan was 

to be executed in 1988 but when that failed to occur, apparently due to Bank 

Melli’s failure timely to “resolv[e] the issue of a partnership in the Foundation’s 



                                            15 
       
                                                                                      

building,” App’x 6907, Alavi and the Bonyad Mostazafan began considering 

alternatives. 

      In May 1989, Seyed Mohammad Badr Taleh (“Badr”), then Alavi’s 

Managing Director, met with representatives of the Bonyad Mostazafan and 

Bank Melli.  Meeting minutes reveal that the participants agreed substantially to 

carry out the 1987 plan by forming a company “[o]n behalf of Bank Melli” that 

would “make partnership with” Alavi in order to alleviate Alavi’s tax 

obligations.  App’x 6913; see also App’x 8694 (minutes from 1992 meeting 

between Alavi and Bank Melli explaining that Melli entered into 1989 

Partnership with Alavi “to save the Foundation and prevent it from paying $3 

million in annual taxes”).  To accomplish this partnership, Bank Melli would 

“establish a Company in Jersey Island,” and “the established company via other 

Company will participate with the NY Foundation.”  App’x 6913.   

      In light of these tax concerns and the agreed solution, the “Company in 

Jersey Island” was formed as Assa Company Limited (“Assa Limited”) in 1989, 

which then and to this day wholly owns the “other Company” incorporated in 

New York, Assa Corporation (together, “Assa”).  The understanding, as evident 

from a 1989 letter in which an Assistant Director of the Bonyad Mostazafan 



                                           16 
       
                                                                                              

explained the Assa‐Alavi partnership, was that “Assa . . . belong[ed] to Bank 

Melli.”  App’x 6918–19.  Indeed, Assa was the vehicle by which Bank Melli 

carried out the series of circular transactions that effectively relieved Alavi of its 

tax obligations without surrendering Melli’s interests in Alavi income.  As 

explained in Bank Melli correspondence, Bank Melli financed Assa Limited, Assa 

Corporation purchased a 35% share in the 650 Fifth Ave. Co. Partnership from 

Alavi, and Alavi used the funds to pay off the Bank Melli mortgages.  See App’x 

6923–24.  Pursuant to the 1989 partnership agreement, Alavi contributed the 

Building, then valued at approximately $128 million, to the newly formed 650 

Fifth Ave. Co., while Assa contributed $44.8 million in cash, which Assa had 

received from Bank Melli and which Alavi returned to Bank Melli as payment for 

its mortgage debt.6   

      In October 1989, Alavi and Assa formed a partnership under New York 

law known as the 650 Fifth Ave. Co.  In securing the requisite leave of the New 

                                                    
6 Although the agreement indicates that $128 million represented the “fair market 
value” of the Building at that time, App’x 6242, other record evidence indicates that the 
Building’s value was calculated so that Assa’s (and, therefore, Bank Melli’s) 35% 
partnership interest would be equivalent to the outstanding debt Alavi owed to Bank 
Melli, see App’x 6918 (Bonyad Mostazafan correspondence explaining that although 
Building was valued at $130 million, that value made Bank Melli’s 35% share in 
Partnership worth $45.5 million while debt Alavi owed to Bank Melli was $45 million, 
and, because Bank Melli could not “come up with the $500,000 difference,” value of the 
Building was “set . . . at $128 million”).  
                                                       17 
       
                                                                                        

York Supreme Court for a transaction divesting all, or substantially all, assets of 

a non‐profit organization, see N.Y. NOT‐FOR‐PROFIT CORP. LAW §§ 510(a)(3), 511 

(McKinney 1989), Alavi’s then‐president Badr stated in a verified petition that 

Assa Corporation was owned by Assa Limited, which was in turn “beneficially 

owned by two individuals, Mr. Mohammad Behdadfar and Mr. Mohsen 

Kakavand,” and that the formation of the Alavi‐Assa partnership “represent[ed] 

an arms‐length transaction.”  App’x 6152.  The filing explained that the 650 Fifth 

Ave. Co. partnership was formed to resolve Alavi’s tax liability arising from the 

Building’s rental income, which had been taxable as unrelated business income.  

App’x 6152–52.  No mention was made of Bank Melli’s relationship to Assa.   

      Based on their initial contributions, Alavi received a 65% interest and Assa 

received a 35% interest in 650 Fifth Ave. Co.  Alavi later sold a further 5% to 

Assa; Alavi now holds 60% of the interest in the Partnership, while Assa holds 

40%.  Based on their ownership interests, Alavi and Assa received pro rata 

distributions of 650 Fifth Ave. Co.’s income from the Building.  Between 2002 and 

2004, the Building generated approximately $17 million in annual revenues.  

Between 2006 and 2009, the Building generated between $19 million and $21 

million in annual revenues.  Thus, through the circular transactions just 



                                            18 
       
                                                                                     

discussed, instead of Alavi owing a mortgage debt of approximately $45 million 

to Bank Melli, Bank Melli owned 35% (and, later, 40%) of the Building, initially 

valued at $44.8 million, and received a commensurate share of that Building’s 

substantial—and now tax‐free—rental income.  Since the Partnership’s founding 

and until commencement of these forfeiture proceedings, Alavi served as 650 

Fifth Ave. Co.’s managing partner, administering the day‐to‐day affairs of the 

Partnership, including management of the Building.   

III.   Iran’s Involvement with Alavi, Assa, and 650 Fifth Ave. Co. Before 1995 

       As the preceding section shows, there is ample evidence of Bank Melli’s 

involvement with Alavi, Assa, and 650 Fifth Ave. Co. before 1995.  See, e.g., 

App’x 6918 (Bonyad Mostazafan correspondence explaining that the partnership 

between Alavi and Assa “is based on prior agreements between the Ministry of 

Finance, Bank Melli Iran, and” Bonyad Mostazafan); App’x 6923–24 (Bank Melli 

correspondence explaining that structure of Assa entities was based on “ample 

study at the New York Foundation, the Central Office of the Foundation, and 

Bank Melli in Tehran”).  Record evidence further shows that after Assa’s 

formation and prior to 1995, Bank Melli and Assa maintained a close—and at 

times inseparable—relationship.  Indeed, Bank Melli had a substantial ownership 



                                            19 
        
                                                                                          

interest in Assa from its founding through 1995.  From 1990 until 1992, two Bank 

Melli officials indirectly held approximately 96% of Assa’s total shares through 

another straw entity, Harter Holdings Ltd. (“Harter Holdings”), split equally. In 

1993, the officials’ shares were transferred to Bank Melli Iran, which then held 

the 96% indirect interest in Assa until 1995.7   

      Record evidence indicates that Bank Melli sought to conceal its ownership 

of Assa through these arrangements.  See App’x 7094 (Bank Melli correspondence 

dated December 29, 1993 explaining that Bank Melli took over ownership of Assa 

Limited and Harter Holdings because, with Channel Islands incorporation, 

“accessing the ownership backgrounds of the companies behind the captioned 

corporation is not an easy task for investigators,” and questioning “whether Mr. 

Naghshineh – the Assa Corp New York Director whose affiliation with the Bank 

could be easily proven – could be replaced with another individual whose 

affiliation with the Bank could not be easily proven”); App’x 7103 (Bank Melli 

correspondence dated June 25, 1994 discussing risk of seizure of “elements 


                                                    
7 Specifically, from 1989–1998, Harter Holdings held 98% of Assa Limited’s shares.  
From 1990–1992, between the two Bank Melli officials, each held 49% of Harter 
Holdings’ shares and, thereby, 96% of Assa Limited.  From 1993–1995, Bank Melli Iran 
held this 98% interest in Harter Holdings, and indirect interest in Assa Limited.  As 
discussed infra, sometime in 1995, Shakeri and Aghamiri took over that interest and 
held it until 1998.    
                                                       20 
       
                                                                                         

connected to the Islamic Republic of Iran’s assets in the United States,” and 

asking its New York office to estimate “percentage of risk of the seizure of . . . 

properties in case of the revelation of the ownership by Assa Corporation”). 

      Several letters between Alavi and Bank Melli officials also indicate that 

they viewed Assa as interchangeable with Bank Melli before 1995.  Moreover, in 

1992, representatives for Alavi and Bank Melli met in Tehran to discuss 650 Fifth 

Ave. Co.’s need for a $1.7 million loan.  Meeting minutes reflect that Bank Melli’s 

representative confirmed Bank Melli’s commitment to stand by Alavi and to 

approve the loan if Alavi adopted a specific plan to pay the debt it owed to Assa.   

      Record evidence also indicates that, in addition to Bank Melli, other 

Iranian government officials exercised some control over Alavi and 650 Fifth 

Ave. Co.’s affairs before 1995.  From approximately 1982 to 1991, a Bonyad 

Mostazafan employee, Seyed Mojtaba Hesami‐Kiche, sat on Alavi’s Board and, 

every three months, provided reports about Alavi to the Prime Minister of Iran 

or the head of the Bonyad Mostazafan.8  Moreover, minutes from a 1991 meeting 

in Zurich, Switzerland indicate that Alavi’s Board of Directors made changes in 

the Board’s composition “as directed by the Supreme Leader” of Iran, ostensibly 
                                                    
8 According to Hesami‐Kiche, he was employed by the Bonyad Mostazafan from 
approximately 1980 to approximately 1984 or 1985, at which time he began working for 
a German company owned by the Bonyad Mostazafan.   
                                                       21 
       
                                                                                       

referring to the Ayatollah.  App’x 8647.  In a subsequent 1991 letter to the 

Ayatollah, Alavi’s Managing Director, Badr, expressed concern that Iran’s 

Ambassador to the United Nations would exercise a “position of responsibility 

connected to [Alavi’s] affairs” going forward.  App’x 8674.  In a subsequent letter 

to an individual named Sobhani, Badr stated that, as a result of “inadvisable 

actions” taken by former executive directors of Alavi and Iran’s Ambassador, 

“both the Foundation and the assets of Bank Melli will face obliteration.”  App’x 

8663.  That letter further explained that if the connection between Alavi and the 

Government of Iran were discovered, board members, including Hesami‐Kiche, 

could “be culpable of a heavy offence.”  App’x 8662–64.   

IV.   Sanctions Against Iran 

      In March 1995—six years after 650 Fifth Ave. Co.’s formation—President 

Clinton issued a series of Executive Orders pursuant to the International 

Emergency Economic Powers Act (“IEEPA”), formally declaring the Government 

of Iran a threat to national security and imposing broad financial sanctions.  See 

Exec. Order No. 12,957, 60 Fed. Reg. 14615 (Mar. 15, 1995); Exec. Order No. 

12,959, 60 Fed. Reg. 24757 (May 6, 1995).  Those Executive Orders authorized the 




                                            22 
       
                                                                                        

Secretary of the Treasury, in consultation with the Secretary of State, to 

promulgate rules and regulations to implement the financial sanctions.   

      Pursuant to that authority, the Treasury Department’s Office of Foreign 

Assets Control (“OFAC”) determined that Bank Melli was owned or controlled 

by the Government of Iran, thus subjecting it to, among other things, limitations 

on the receipt of services from U.S. financial institutions beginning June 6, 1995, 

except as authorized by an OFAC license.  See Implementation of Executive 

Order No. 12959 With Respect to Iran, 60 Fed. Reg. 40881‐02 (Aug. 10, 1995).  

OFAC also subsequently promulgated a series of Iranian Transactions 

Regulations (“ITRs”) relevant to this action, which took effect on August 20, 

1997, and which generally prohibit United States entities from conducting 

business with or providing services to the “Government of Iran.”  The 

“Government of Iran” is defined in the ITRs as “[t]he state and the Government 

of Iran, as well as any political subdivision, agency, or instrumentality thereof,” 

“[a]ny person owned or controlled, directly or indirectly, by the foregoing,” and 

“[a]ny person . . . acting or purporting to act, directly or indirectly, for or on 

behalf of the foregoing.”  31 C.F.R. § 560.304 (2012); see id. §§ 560.203, 560.204, 

560.207, 560.208, 560.301.  Alavi and 650 Fifth Ave. Co. are United States entities 



                                              23 
       
                                                                                              

subject to these orders and regulations and prohibited thereby from conducting 

business with or providing services to Bank Melli or any other instrumentality 

owned or controlled by, or acting on behalf of, the Government of Iran.9   

    V.   Bank Melli’s Relationship with 650 Fifth Ave. Co. After 1995 

         In 1995, after the first of the relevant Executive Orders imposing sanctions 

on Iran was issued, Bank Melli formally divested its ownership of Assa.  Bank 

Melli’s Harter Holdings shares were acquired by two individuals, Davood 

Shakeri and Fatemeh Aghamiri.  Together, Shakeri and Aghamiri indirectly held 

100% of Assa’s shares until 1999, when they directly acquired 100% of Assa’s 100 

shares.10  Proffered records indicate that Shakeri and Aghamiri acquired their 



                                                       
9  On January 16, 2016, President Obama issued Executive Order 13,716 in connection 
with the “Implementation Day” of the Joint Comprehensive Plan of Action (“JCPOA”) 
related to Iran’s nuclear program.  See Exec. Order No. 13,716, 81 Fed. Reg. 3693 (Jan. 16, 
2016).  The order revoked or amended certain executive orders concerning Iranian 
sanctions, but kept in place President Clinton’s declaration of a national emergency vis‐
à‐vis Iran two decades ago.  Id.  Consistent with certain Implementation Day 
commitments, OFAC has also submitted final rules partially amending the ITRs.  See 81 
Fed. Reg. 3330 (Jan. 21, 2016) (to be codified at 31 C.F.R. pt. 560).  For further discussion 
of the JCPOA, see Kirschenbaum, et al. v. 650 Fifth Avenue Company and Related Properties 
(“Kirschenbaum”), 14‐1963 at 22–23. 
 
10 Unauthenticated corporate records from the United Kingdom’s Jersey Island purport 

to show that from 1996–1998, Shakeri and Aghamiri held 50% interests in Harter 
Holdings, which owned 98% of Assa Limited’s total shares, and 1% each of Assa 
Limited’s shares.  In 1999, Harter Holdings divested its interests and Shakeri and 
Aghamiri became 100% direct owners of Assa Limited.  Although the admissibility of 
                                                          24 
          
                                                                                                                                             

shares in Harter Holdings and in Assa for £1/share.11  App’x 10319, 10325, 10361.  

Shakeri and Aghamiri directly held 100% of Assa’s shares until 2008.12   

       In support of its claim that Bank Melli nevertheless continued to exercise 

control over Assa after 1995, the Government primarily relied on two categories 

of evidence:  (1) emails from Hassan Dehghani Tafti (“Tafti”), Assa’s sole 

representative in the United States (“Tafti emails”) and (2) notes purportedly 

from a 2007 meeting between Alavi’s new President, Farshid Jahedi (“Jahedi”), 

and Iran’s Ambassador to the United Nations, Mohammad Khazaee (“Khazaee”) 

(“Khazaee–Jahedi meeting”).   

            A. Tafti Emails 

       In 2005, Tafti sent three emails to Mohsen Ghadimipour, then head of Bank 

Melli’s Overseas Network Supervisory Department (“ONSD”).  First, in February 

2005, Tafti requested, inter alia, that ONSD provide him with “the signature of 
                                                                                                                                                         
these records is subject to question for reasons discussed infra at 46–48, on this appeal 
we assume authentication—and admissibility—will be satisfied on remand.   

11  The  records  show  that,  as  of  January  1,  1996,  Shakeri  and  Aghamiri  each  owned 
(1) one share of Assa Limited, and that the “[a]mount paid on each share (par value)” 
was £1, App’x 10319; and (2) 50 shares of Harter Holdings, and that the “amount paid 
on  each  share  (par  value)”  for  those  shares  was  similarly  £1,  App’x  10361.    When 
Shakeri  and  Aghamiri  acquired  all  Assa  Limited  shares  in  1998,  the  amount  paid  on 
each share was again listed as £1.  See App’x 10325. 

   The record contains no information regarding the ownership of Assa Limited after 
12

2008, when the Government initiated this forfeiture action. 
                                                                        25 
        
                                                                                         

the [Assa] share holders, Mrs. Aghamiri and Mr. Shakeri.”  App’x 7156.  Second, 

in July 2005, Tafti advised Ghadimipour that the “share holders are forbidden 

from having residences [in Iran], and as per the view of the legal experts, [the 

United States] may freeze the capital of the share holders.”  App’x 7129.  Tafti 

requested that ONSD make “some arrangement that the residence location of the 

share holders of Assa, Mr. Davood Shakeri and Mrs. Aghamiri be changed to 

another country.”  App’x 7129.  Finally, also in July 2005, Tafti wrote 

Ghadimipour that “[c]hanging the share holder of Assa Ltd. is possible, but the 

share holder should reside in a [tax free country]. . . . Otherwise, the country of 

residence will collect a tax from the income of the share holder.”  App’x 7134.  

The Government argues that these communications show that Assa’s post‐1995 

record owners were only fronts for Bank Melli, which continued to control Assa’s 

holdings in 650 Fifth Ave. Co.  The August 2005 response Tafti received is further 

evidence of Bank Melli’s control: “With reference to the email of 7/7/2005, 

regarding the location of residence of the shareholders, this is to inform you that, 

as per the orders of the Bank Manager, until the appointment of the qualified 

individuals, act as before.”  App’x 7143 (emphasis added).  Although this email 

and three others in the record indicate that they were sent by (or, in some, from 



                                             26 
       
                                                                                      

Tafti to) the “shareholders of Assa,” each bore the same email address—

“ONSD_ir@yahoo.com”—used on several of the Ghadimipour emails, see, e.g., 

App’x 7134, 7143, 7152, 10401, 10404. 

          B. Khazaee–Jahedi Meeting 

      In 2007, certain Alavi board members and President Jahedi met with 

Ambassador Khazaee at the Ambassador’s residence.  The record does not 

indicate the purpose of the meeting, how it was arranged, or what, if any, action 

was taken as a result of the meeting.  The Government nevertheless maintains 

that two sets of meeting notes support its contention that Khazaee instructed 

Jahedi with respect to the management of Alavi.   

      The first set of notes, dated October 5, 2007, bears the heading “Board 

Meeting,” references  “Khazaee” and “Jahedi,” and includes, inter alia, the 

following statements: “[s]hould only allocate to Shiites,” App’x 8720; “ASSA: 

Daily expenses?  Payments?  Investment policy?,” App’x 8711, 8721; “The 

composition of the Board of Trustees = Whatever I decide should be approved 

and it should not be otherwise,” App’x 8722; and “I have to definitely see the 

proposed allocations before a final decision is reached.  I have to be kept 

informed and I have to be able to state my opinion in order for you to make a 



                                            27 
       
                                                                                     

decision,” App’x 8724 (emphasis in original).  Although the authorship of these 

notes is unknown, the Government submits that their content supports an 

inference that they were taken by Alavi’s President Jahedi and that the speaker 

referenced therein is Khazaee.   

      The second set of notes is from the journal of Alavi’s secretary, Alireza 

Ebrahimi (“Ebrahimi”) and references dates that do not match the purported 

October 2007 meeting: shortly after the heading “Mr. Alireza Ebrahimi’s Journal, 

Summer 2003” are three other dates, Friday, July 25, Sunday, July 27, and 

Sunday, August 10.  App’x 7109.  These notes contain stray statements that may 

indicate a desire to sell Bank Melli’s share in Assa.  One statement reads, “Dr. 

Kharrazi → Assa share → Sell it,” App’x 7109, and another reads, “Mr. Zarif → 

Assa → Bank Melli 40% share → I cannot sleep at night → The issue of Board of 

Trustees will be solved, When? → Transfer,” App’x 7110.   

VI.   Procedural History 

          A. The Initial Civil Forfeiture Complaint 

      On December 17, 2008, the United States filed this civil action in the 

Southern District of New York seeking forfeiture of property owned by Assa and 

Bank Melli based on violations of the IEEPA, 50 U.S.C. § 1701 et seq., and 18 



                                            28 
       
                                                                                          

U.S.C. §§ 1956, 1957.  Simultaneously, the Treasury Department added Assa to 

the Specially Designated Nationals (“SDN”) list based on its determination that 

Assa is a front company for Bank Melli.13  Although the initial complaint 

recounted the history of Alavi and 650 Fifth Ave. Co., it did not seek forfeiture of 

either entity’s property.  That same day, however, District Judge Holwell entered 

a protective order prohibiting, inter alia, “[a]ll persons and entities having actual 

knowledge” of the order, which included Alavi and 650 Fifth Ave. Co., from 

“destroy[ing] any documents relating in any manner or part to the allegations in 

the Complaint, including but not limited to the books and records of the Fifth 

Avenue Company, the Pahlavi Foundation, the Mostazafan Foundation, the 

Alavi Foundation, Assa Corporation, Assa Company Ltd., and/or Bank Melli.”  

App’x 5185.  In addition to the preservation requirements, the order required 650 

Fifth Ave. Co.—but not Alavi—to make its “books and records” “available for 

inspection to the United States.”  App’x 5186. 

                                                    
13 See Dep’t of Treasury, Press Release, Treasury Designates Bank Melli Front Company 
in New York City, http://www.treasury.gov/press‐center/press‐
releases/Pages/hp1330.aspx (last visited June 21, 2016) (explaining “scheme to use a 
front company set up by Bank Melli – a known proliferator [of weapons of mass 
destruction] – to funnel money from the United States to Iran” (internal quotation 
marks omitted)).  In January 2016, the United States lifted nuclear‐related sanctions 
previously imposed on Iran and removed various entities subject to those sanctions 
from the SDN List, including Bank Melli and Assa.  For a more comprehensive 
discussion of this action, see Kirschenbaum, 14‐1963 at 22–23, 66–67. 
                                                       29 
       
                                                                                       

          B. The Separate Criminal Investigation 

      Also on December 17, 2008, the Government served a grand jury subpoena 

on Alavi, seeking evidence of IEEPA violations and money laundering.  The 

Government sought “any and all documents relating or referring to” the 650 

Fifth Ave. Co., Assa, and Bank Melli Iran, “from January 1, 1989 to the present.”  

App’x 5192–93.  The subpoena was served on Alavi President Jahedi.  The 

following day, agents of the Federal Bureau of Investigation (“FBI”) observed 

Jahedi throwing papers responsive to the subpoena into a public trash bin.  

Jahedi subsequently pled guilty to obstruction of justice for these actions and was 

sentenced to three months’ imprisonment.  Judgment, United States v. Jahedi, No. 

1:09‐cr‐00460‐SAS (S.D.N.Y. Apr. 30, 2010), ECF No. 52; see also United States v. 

Jahedi, 681 F. Supp. 2d 430 (S.D.N.Y. 2009).  The FBI ultimately retrieved the 

documents discarded by Jahedi.  Although the Government submitted 

photographs of the torn documents in connection with its opposition to 

Claimants’ motion to suppress, the documents themselves were not submitted by 

the Government in support of its motion for summary judgment as to the 

forfeitability of the Defendant Properties.   

       



                                             30 
       
                                                                                          

          C. The Criminal Search Warrant 

      On December 19, 2008, the day after Jahedi’s attempted destruction of 

documents, the FBI sought, obtained, and executed a criminal search warrant for 

the offices of Alavi and 650 Fifth Ave. Co.  Magistrate Judge Theodore Katz 

issued the two‐page warrant, which referenced supporting “[a]ffidavit(s) . . . 

made before me by Special Agent George Ennis that he has reason to believe that 

[listed property] is now being concealed” at the addresses specified to be 

searched.  App’x 5140.  In boilerplate language, the warrant stated that the 

magistrate judge was “satisfied that there is probable cause to believe that the 

property so described is being concealed” on the premises and that “the grounds 

for application for issuance of the search warrant exist as stated in the supporting 

affidavit(s).”  App’x 5140.  It then authorized the FBI to search and seize:  

      1. Any  and  all  .  .  .  documents  or  records  concerning  or  relating  to 
         the ownership of, rental of, mortgaging of, or investing in [Assa, 
         650 Fifth Ave. Co., or Bank Melli Iran.] 
          
      2. Any and all documents concerning or relating to financial books 
         and  records,  bank  accounts,  disbursements,  money  transfers  or 
         employment records of [Assa, 650 Fifth Ave. Co., Alavi, or Bank 
         Melli Iran] or any of the officers and employees of these entities. 
 
      3. Any  and  all  computers;  central  processing  units;  external  and 
         internal  drives;  external  and  internal  storage  equipment  or 
         media;  computerized  data  storage  devices;  hard  disks  or  floppy 

                                                31 
       
                                                                                         

          disks; CD‐ROMs[;] . . . and related or connected computer or data 
          storage equipment. 
 
App’x 5141.  The warrant does not identify the crimes for which agents were 

authorized to search or seize the listed property.  Nor does the warrant place any 

temporal limit on the property to be seized.   

      The twelve‐paragraph Ennis affidavit supporting the warrant described 

the history of Alavi, including the tax issue that led to the formation of 650 Fifth 

Ave. Co.  Moreover, unlike the search warrant, the Ennis affidavit stated that the 

property sought constituted evidence of, among other crimes, violations of the 

IEEPA, the ITRs, and 18 U.S.C. §§ 1956, 1957.  It explained as follows: 

             In  1999,  [OFAC]  identified  Bank  Melli  and  its  offices 
             worldwide  as  entities  “owned  or  controlled  by  the 
             Government  of  Iran.”    31  C.F.R.  Part  560,  App.  A.  
             Accordingly,  Bank  Melli  is  subject  to  the  Iranian 
             Transactions Regulations (“ITR”), Title 31 United States 
             Code  of  Federal  Regulations,  Part  560,  and  Assa  Co.’s 
             interest  in  the  Building  and  its  rents  is  subject  to  civil 
             forfeiture,  as  fully  set  forth  in  [the  attached  December 
             17, 2008 civil Complaint] . . . .  
              
              [A]lthough the property and funds which are subject to 
             forfeiture  belong  to  Bank  Melli  and  its  related  entities, 
             the  transactions  underlying  Bank  Melli’s  acquisition  of 
             its  interest  in  the  Building  [were]  not  an  arms‐length 
             transaction  with  Alavi,  but  rather  [were]  structure[d] 
             both  to  evade  Alavi’s  tax  liability  and  to  conceal  Bank 
             Melli’s  interest  in  the  Building.    Accordingly,  I  submit 

                                                 32 
       
                                                                                          

             that  there  is  probable  cause  to  believe  that  Alavi 
             committed  the  same  crimes  alleged  as  a  basis  for  the 
             forfeiture  sought  in  [the  original  Complaint],  and  that 
             Alavi  and  its  directors,  employees,  and  other  agents, 
             committed, conspired to commit, and aided and abetted 
             the  same  violations  by  Alavi  and  Bank  Melli,  among 
             others. 
      
App’x 5145–46. 

      The  warrant  was  executed  on  Claimants’  offices  the  day  it  was  obtained.  

The  FBI  seized  nearly  all  computers,  servers,  and  electronic  storage  devices 

found therein, along with over two hundred boxes of papers, records, and other 

tangible materials, some documents dating back thirty years.   

          D. The Amended Civil Forfeiture Complaint  

      Almost a year after the search of Claimants’ offices, on November 12, 2009, 

the Government filed an amended civil forfeiture complaint, adding Alavi’s and 

650 Fifth Ave. Co.’s properties as defendants‐in‐rem.  In total, the Government 

sought forfeiture of “[a]ll right, title, and interest” of (1) Alavi, 650 Fifth Ave. Co., 

Assa, and Bank Melli Iran, and all property traceable thereto, (2) the Building, 

including all improvements and attachments, and all property traceable thereto, 

(3) the Alavi Real Properties, with all improvements and attachments thereon, 

and (4) the contents of nine bank accounts, and all funds traceable thereto.  The 



                                               33 
       
                                                                                             

Government asserted that the Defendant Properties are forfeitable (1) as 

proceeds of violations of the IEEPA and certain ITRs issued by the Department of 

the Treasury,14 and (2) as proceeds traceable to property involved in money 

laundering.  The parties engaged in discovery for nearly four years thereafter. 

           E. Judgment Creditor Actions 

      Soon after the Government filed its initial forfeiture complaint, various 

plaintiff groups began to file actions against Assa, Alavi, and 650 Fifth Ave. Co., 

seeking attachment and turnover of Defendants’ properties to satisfy judgments 

obtained against Iran under the Foreign Sovereign Immunities Act (“FSIA”) for 

acts of terrorism.  Those judgment creditor actions generally allege that Assa, 

Alavi, and 650 Fifth Ave. Co. are sufficiently related to Iran to render their 

property subject to turnover pursuant to the FSIA, see 28 U.S.C. §§ 1610(a), (g), 

and the Terrorism Risk Insurance Act of 2002 (“TRIA”), Pub. L. No. 107–297, 116 

Stat. 2322, 2337 (codified at 28 U.S.C. § 1610 note).  Although not at issue in the 

instant appeal, these judgment creditor actions are here relevant to the extent 




                                                    
14 As discussed infra at 39, the IEEPA imposes both civil and criminal penalties for the 
violation of “any license, order, regulation or prohibition issued under” the IEEPA, 50 
U.S.C. § 1705, and property derived from proceeds traceable to an offense under § 1705 
is subject to forfeiture, see 18 U.S.C. § 981(a)(1)(C). 
                                                       34 
       
                                                                                          

that, before the District Court, they were consolidated with the civil forfeiture 

action for purposes of pre‐trial motions and, if necessary, trial.15  

           F. The District Court’s Judgments 

      Since its commencement in 2008, this forfeiture action has generated 

numerous decisions by the District Court.  As relevant here, on September 9, 

2013, the District Court denied Alavi’s and 650 Fifth Ave. Co.’s motion to 

suppress evidence seized during the December 2008 search, which they alleged 

violated their Fourth Amendment rights.  See In re 650 Fifth Ave. Suppression 

Decision, 970 F. Supp. 2d 204.16  On September 16, 2013, the District Court granted 

summary judgment in favor of the United States, forfeiting all of Assa’s, Alavi’s, 

and 650 Fifth Ave. Co.’s interests in the Defendant Properties, with the exception 

of the Alavi Real Properties and three Alavi‐only bank accounts.  In re 650 Fifth 

Avenue and Related Properties, No. 08 CIV. 10934(KBF), 2013 WL 5178677, at *3 

(S.D.N.Y. Sept. 16, 2013) (“In re 650 Fifth Ave. Summary Judgment Decision”).  In 

                                                    
15 The summary judgment entered in favor of these creditors is also before this panel 
and, although not consolidated with appeal of the forfeiture judgment, we heard oral 
argument on the two actions in tandem given their factual overlap.  We dispose of the 
appeal in the judgment creditor action in a separate opinion also filed this day, see 
Kirschenbaum, 14‐1963. 
 
16 Though they were parties below, Assa Corporation and Assa Limited did not join 

Alavi’s and 650 Fifth Ave. Co.’s motion to suppress, and we express no view as to 
whether they would have had standing to do so. 
                                                       35 
       
                                                                                           

granting summary judgment, the District Court sua sponte raised and rejected the 

Claimants’ possible statute of limitations defense.  Id. at *36–38.  On April 18, 

2014, the District Court granted summary judgment to the Government as to the 

Alavi Real Properties and three Alavi‐only bank accounts.  In re 650 Fifth Avenue 

and Related Properties, No. 08 CIV. 10934(KBF), 2014 WL 1516328, at *21–31 

(S.D.N.Y. Apr. 18, 2014).  Finally, on May 28, 2014, at Alavi’s and 650 Fifth Ave. 

Co.’s request, the District Court entered final judgment as to the Government’s 

claims of forfeiture against these Claimants’ properties.  See Fed. R. Civ. P. 54(b) 

(permitting entry of final judgment as to “fewer than all . . . claims or parties” 

upon finding of “no just reason for delay”); see Order, In re 650 Fifth Avenue and 

Related Properties, No. 08 Civ. 10934(KBF) (May 27, 2014), ECF No. 1151; Rule 

54(b) Judgment, In re 650 Fifth Avenue and Related Properties (May 28, 2014), ECF 

No. 1152. 17  Alavi and 650 Fifth Ave. Co. timely appealed, challenging the final 

summary forfeiture judgment of their interests in the Defendant Properties, and 

the denial of their motion to suppress.    

       


                                                    
17 Although the District Court also awarded the Government summary judgment with 
respect to Assa’s interest in the Defendant Properties, Assa did not seek a Rule 54(b) 
final judgment and, thus, that portion of the District Court’s summary judgment order 
is not before us on this appeal.   
                                                       36 
       
                                                                                            

                                    DISCUSSION 

 I.   The Government’s Forfeiture Claims  

      We review a district court’s grant of summary judgment de novo, and will 

affirm only when “there is no genuine dispute as to any material fact and the 

movant is entitled to judgment as a matter of law.”  Fed. R. Civ. P. 56(a); see 

Vincent v. Money Store, 736 F.3d 88, 96 (2d Cir. 2013).  In determining whether 

there is a genuine dispute as to a material fact, we “resolve all ambiguities and 

draw all reasonable inferences in favor of the non‐moving party.”  Mhany Mgmt., 

Inc. v. Cty. of Nassau, 819 F.3d 581, 620 (2d Cir. 2016). 

      In civil forfeiture proceedings, the Government bears the burden of 

showing by a preponderance of the evidence that the property at issue is subject 

to forfeiture.  18 U.S.C. § 983(c); accord United States v. Sum of $185,336.07 United 

States Currency, 731 F.3d 189, 196 (2d Cir. 2013).  To carry this burden it must 

show that the property is more likely than not forfeitable.  See United States v. 

Funds in the Amount of One Hundred Thousand One Hundred and Twenty Dollars 

($100,120.00), 730 F.3d 711, 716 n.5 (7th Cir. 2013) (explaining in civil forfeiture 

action that preponderance standard requires showing that property is more 

likely than not subject to forfeiture); cf. United States v. Coppola, 671 F.3d 220, 250 



                                              37 
       
                                                                                          

(2d Cir. 2012) (stating that “preponderance finding satisfied if fact’s existence 

was ‘more likely than not’” (quoting United States v. Hertular, 562 F.3d 433, 447 

(2d Cir. 2009)).  Upon such a showing, the burden then shifts to the claimant to 

show a triable issue as to whether it was an “innocent owner”—i.e., that the 

claimant had no knowledge of the predicate illegal activity.  See United States v. 

Funds Held in the Name or for the Benefit of Wetterer, 210 F.3d 96, 104 (2d Cir. 2000).   

           A. The IEEPA Theory of Forfeiture 

       The Government’s first civil forfeiture claim arises under the IEEPA, a 

federal statute that empowers the President of the United States to employ 

economic sanctions and other measures to deal with threats to this nation’s 

security, foreign policy, or economy, which have their source “in whole or 

substantial part outside the United States,” and for which he has declared a 

national emergency.  50 U.S.C. §§ 1701–1702.  The relevant civil forfeiture statute 

states: 

       (a)(1)  The  following  property  is  subject  to  forfeiture  to  the  United 
       States: . . .  

              (C)  Any  property,  real  or  personal,  which  constitutes  or  is 
              derived  from  proceeds  traceable  to  .  .  .  any  offense 
              constituting  “specified  unlawful  activity”  (as  defined  in 
              section 1956(c)(7) of this title), or a conspiracy to commit such 
              offense. 


                                                38 
        
                                                                                         

18 U.S.C. § 981(a)(1)(C).  Section 1956(c)(7) defines “specified unlawful activity” 

to include offenses under “section 206 (relating to penalties) of the International 

Emergency Economic Powers Act.”  Id. § 1956(c)(7)(D).  Section 206 of the IEEPA 

makes it “unlawful for a person to violate, attempt to violate, conspire to violate, 

or cause a violation of any license, order, regulation, or prohibition issued under 

this chapter,” 50 U.S.C. § 1705(a), and provides for both civil and criminal 

penalties, see id. § 1705(b) (providing civil fine of $250,000 or amount twice 

transaction on which violation is based); id. § 1705(c) (providing for up to 20 

years’ imprisonment and criminal fine up to $1,000,000).  The orders, regulations, 

and prohibitions referenced in section 206 are set forth in several Executive 

Orders and related ITRs promulgated by OFAC.  This chain of interlocking 

statutes can thus be summarized as follows: property that “constitutes or is 

derived from proceeds traceable to” violations of executive orders and ITRs 

promulgated pursuant to the IEEPA is subject to forfeiture.  See 18 U.S.C.  

§ 981(a)(1)(C); id. § 1956(c)(7)(D); 50 U.S.C. § 1705.  

      In 1995, President Clinton, acting pursuant to his authority under the 

IEEPA, issued two executive orders relevant to the present action.  Executive 

Order 12,957 found that “the actions and policies of the Government of Iran 



                                               39 
       
                                                                                            

constitute an unusual and extraordinary threat to the national security, foreign 

policy, and economy of the United States,” and declared “a national emergency 

to deal with that threat.”  Exec. Order No. 12,957, 60 Fed. Reg. 14615, 14615 (Mar. 

15, 1995).  Executive Order 12,959 imposed broad financial sanctions on Iran, 

including a prohibition on “the exportation from the United States to Iran, the 

Government of Iran, or to any entity owned or controlled by the Government of 

Iran, or the financing of such exportation, of any goods, technology . . . or 

services.”  Exec. Order No. 12,959, 60 Fed. Reg. 24757, 24757 (May 6, 1995).18   

      Pursuant to the IEEPA and Executive Orders 12,957 and 12,959, in 

September 1995, OFAC promulgated the five ITRs that the Government alleges 

Alavi and 650 Fifth Ave. Co violated in this case, thereby rendering the 

Defendant Properties forfeitable under 18 U.S.C. § 981(a)(1)(C) as proceeds 

traceable to IEEPA violations.  In relevant part, the five ITRs state: 


                                                    
18 Prior to President Clinton’s 1995 Orders, President Reagan, acting pursuant to his 
authority under the International Security and Development Cooperation Act, see 22 
U.S.C. § 2349aa‐9, issued Executive Order 12,613, which stated that “that the 
Government of Iran is actively supporting terrorism as an instrument of state policy.”  
See Exec. Order No. 12,613, 52 Fed Reg. 41940, 41940 (Oct. 29, 1987).  That Executive 
Order, along with ITRs promulgated by OFAC, prohibited the importation of certain 
Iranian goods and services into the United States.  See id.; 52 Fed. Reg. 44076, 44077 
(Nov. 17, 1987).  Because the allegations here charge Claimants with violating only the 
1995 Orders and ITRs, we need not discuss these 1987 sanctions further.   
 
                                                       40 
       
                                                                                         

      (1) (a)  Any  transaction  on  or  after  [October  22,  2012]  that 
          evades or avoids, has the purpose of evading or avoiding, 
          causes  a  violation  of,  or  attempts  to  violate  any  of  the 
          prohibitions  set  forth  in  this  part  is  prohibited.  (b)  Any 
          conspiracy  formed  to  violate  any  of  the  prohibitions  set 
          forth  in  this  part  is  prohibited.    [31  C.F.R.  §  560.203 
          (2012).19] 
       
      (2) [T]he exportation, reexportation, sale, or supply, directly or 
          indirectly,  from  the  United  States,  or  by  a  United  States 
          person,  wherever  located,  of  any  goods,  technology,  or 
          services  to  Iran  or  the  Government  of  Iran  is  prohibited, 
          including the exportation, reexportation, sale, or supply of 
          any  goods,  technology,  or  services  to  a  person  in  a  third 
          country  undertaken  with  knowledge  or  reason  to  know 
          that:  
           
              (a) Such  goods,  technology,  or  services  are  intended 
                   specifically  for  supply,  transshipment,  or 
                   reexportation,  directly  or  indirectly,  to  Iran  or  the 
                   Government of Iran . . .  [Id. § 560.204 (2012).]  
                    
      (3)  [N]o United States person, wherever located, may engage 
          in any transaction or dealing in or related to: 
           
              (a) Goods  or  services  of  Iranian  origin  or  owned  or 
                   controlled by the Government of Iran;  
       
              (b) Goods,  technology,  or  services  for  exportation, 
                   reexportation, sale or supply, directly or indirectly, 
                   to Iran or the Government of Iran.  [Id. § 560.206.] 
                    

                                                    
  31 C.F.R. § 560.203, which was originally issued in 1995, was amended in 2012.  As the 
19

District Court appropriately found, the revised language does not make a material 
difference in this case.   
                                                       41 
       
                                                                                       

      (4) [A]ny new investment by a United States person in Iran or 
          in property (including entities) owned or controlled by the 
          Government of Iran is prohibited.  [Id. § 560.207.] 
           
      (5) [N]o United States person, wherever located, may approve, 
          finance, facilitate, or guarantee any transaction by a foreign 
          person where the transaction by that foreign person would 
          be prohibited by this part if performed by a United States 
          person or within the United States.  [Id. § 560.208.]  
              
With respect to these ITRs, OFAC has defined the “Government of Iran” to 

include “[a]ny person owned or controlled, directly or indirectly” by “[t]he state 

and the Government of Iran, as well as any political subdivision, agency, or 

instrumentality thereof.”  Id. § 560.304.  OFAC has further stated that the “term 

entity owned or controlled by the Government of Iran includes any corporation, 

partnership, association, or other entity in which the Government of Iran owns a 

50 percent or greater interest or a controlling interest, and any entity which is 

otherwise controlled by that government.”  Id. § 560.313 (2012).  It is undisputed 

that Bank Melli, a bank owned by the Iranian government, is the “Government of 

Iran” under the ITRs.  See id.; see also Implementation of Executive Order No. 

12959 with Respect to Iran, 60 Fed. Reg. 40881‐02, 40883 (Aug. 10, 1995) 

(determining Bank Melli “to be owned or controlled by the Government of 

Iran”).    



                                             42 
        
                                                                                           

       For the Government to succeed on summary judgment on its forfeiture 

claim against the Defendant Properties as proceeds of IEEPA violations under 

the civil forfeiture statute, 18 U.S.C. § 981(a)(1)(C), it must show there is no 

triable issue that the Defendant Properties (1) either “constitute[] . . . proceeds” 

or are “derived from proceeds” that are (2) traceable to (3) a violation or a 

conspiracy to violate the relevant Executive Orders and implementing ITRs.  Id.   

§ 981(a)(1)(C).   

       The Government’s IEEPA theory of forfeiture can be summarized as 

follows: the Defendant Properties are forfeitable as proceeds traceable to Alavi’s 

provision of services to its 650 Fifth Ave. Co. partner Assa, which violates the 

ITRs because Assa is a front for Bank Melli, which is an instrumentality of the 

Government of Iran.20  To demonstrate a violation of any one of the 

implementing ITRs on this theory, and hence to satisfy step three of the civil 

forfeiture statute, the Government had to show that no triable issue exists as to 

whether (1) Assa was owned or controlled by the Government of Iran after 1995, 

see 31 C.F.R. § 560.304; see also id. §§ 560.203, 560.204, 560.206, 560.207, 560.208; 


                                                     
20  The Government does not here argue that the Government of Iran’s control of Alavi 
renders Alavi’s property subject to IEEPA forfeiture.  Nor did the Government advance 
such an argument before the District Court.  Thus, we express no view on that subject. 
 
                                                        43 
        
                                                                                             

and (2) Alavi provided services to Assa after 1995 knowing it was so owned or 

controlled.21  For the reasons set forth herein, we conclude that the Government 

carried its burden as to the first requirement, but that triable issues of fact as to 

the second preclude an award of summary judgment in its favor.22  Therefore, 



                                                     
21 Only one of the implementing ITRs contains an explicit knowledge requirement.  See 
31 C.F.R. § 560.204 (prohibiting, inter alia, the supply of any “services to a person in a 
third country undertaken with knowledge or reason to know that . . . [s]uch . . . services 
are intended specifically for supply . . . directly or indirectly, to Iran or the Government 
of Iran”).  Further, although the IEEPA prescribes criminal penalties for the “willful[]” 
violation of an IEEPA‐promulgated regulation, 50 U.S.C. § 1705(c), the civil penalties 
provision specifies no similar mens rea requirement, see id. § 1705(b); Humanitarian Law 
Project v. U.S. Treasury Dep’t, 578 F.3d 1133, 1150 (9th Cir. 2009) (explaining that IEEPA’s 
civil penalty provision does not have a mens rea requirement).  Nevertheless, the District 
Court determined that knowledge was an element of an IEEPA or ITR violation.  In re 
650 Fifth Ave. Summary Judgment Decision, 2013 WL 5178677, at *22 (noting that 
“determining if there is a triable issue of fact as to whether Claimants have violated, 
attempted to violate, or conspired to violate the IEEPA (and its implementing ITRs) 
requires inquiry into . . . whether there is a triable issue as to knowledge”).  Likewise, 
on appeal, the Claimants argue, and the Government does not dispute, that to secure 
forfeiture based on Claimants’ violation of IEEPA or the ITRs, the Government had to 
show that Claimants provided services to Assa after 1995 knowing that the entity 
continued to be owned and controlled by Bank Melli  and, therefore, by Iran. Thus, we 
assume without deciding that the challenged summary judgment can be affirmed only 
if no material questions of fact exist as to Claimants’ knowing violation of IEEPA‐
promulgated ITRs.  See New York ex rel. Schneiderman v. Actavis PLC, 787 F.3d 638, 662 
(2d Cir. 2015) (explaining that arguments not raised before district court are forfeited on 
appeal). 
 
22 In addition to 31 C.F.R. §§ 560.204, 560.206, the District Court determined that Alavi 

and 650 Fifth Ave. Co. violated 31 C.F.R. § 560.208, which states that no United States 
person “may approve, finance, facilitate, or guarantee any transaction by a foreign 
person where the transaction by that foreign person would be prohibited by this part if 
performed by a United States person or within the United States.”  Because we do not 
                                                        44 
        
                                                                                                                                            

because we identify material questions of disputed fact at the third step of 

analysis as to Claimants’ mens rea, we vacate the summary judgment award 

forfeiting their interests in the Defendant Properties and remand for further 

proceedings.   

      1. Ownership and Control 

      Claimants argue that the District Court erred in concluding, as a matter of 

law, that Bank Melli owned Assa after 1995.  In so arguing, they rely on 

(1) corporate records showing that Bank Melli sold its interest in Assa to Shakeri 

and Aghamiri in 1995, (2) testimony from a former Bank Melli employee who 

stated that he understood that Melli was required by U.S. law to divest its 

ownership in Assa after five years, and (3) testimony from another former Bank 

Melli employee that he was unaware of any relationship between Melli and Assa 

after 1995.  The argument fails because the records do not show a bona fide 

transfer in that they report only trivial consideration for an entity worth tens of 

millions of dollars.  Further belying a bona fide transfer is Bank Melli’s strong 

motive to conceal its continued ownership of Assa after 1995 changes in U.S. law, 

previous use of straw entities to conceal its ownership interests, and documented 

                                                                                                                                                        
identify any underlying violation of 31 C.F.R. § 560.208 on the record before us, 
summary judgment cannot be affirmed on this ground.   
                                                                       45 
       
                                                                                                  

continued involvement with Assa after 1995, while evading inquiries about the 

straw owners.  On this record, even “draw[ing] all reasonable inferences” in 

Claimants’ favor, Mhany Mgmt., Inc., 819 F.3d at 620, the evidence on which they 

rely is insufficient to raise a genuine issue of material fact as to Bank Melli’s post‐

1995 ownership and control of Assa. 

       First, assuming the admissibility of the proffered corporate records 

showing that Bank Melli divested its ownership interest in Assa in 1995, those 

records do not raise a question of fact precluding summary judgment because 

they fail to indicate a bona fide transaction.23  Rather, they show that Shakeri and 

Aghamiri each acquired 50 shares first in Harter Holdings and then in Assa for a 

total of £50 (£1/share).  Given that Assa had assets worth approximately $40 

million, that consideration is so trivial as to belie a bona fide transfer.  See United 

                                                     
23 The only corporate records of the 1995 sale were attached as exhibits to (1) a 
declaration of Shakeri, and (2) a declaration of Claimants’ attorney.  The first 
declaration was stricken from the record when Shakeri failed to appear for deposition 
as ordered by the District Court, see Fed. R. Civ. P. 37, and that sanction is not 
challenged on appeal.  As to the second declaration, it is not apparent that Claimants’ 
attorney is competent to authenticate these records.  Because the Government did not 
question authenticity before the District Court, we assume, without deciding, the 
admissibility of these records at trial.  See Porter v. Quarantillo, 722 F.3d 94, 97 (2d Cir. 
2013) (explaining that “[o]nly admissible evidence need be considered by the trial court 
in ruling on a motion for summary judgment”); H. Sand & Co. v. Airtemp Corp., 934 F.2d 
450, 454 (2d Cir. 1991) (observing that parties are not required to authenticate 
documents at summary judgment stage where no challenge to authenticity raised). 
 
                                                        46 
        
                                                                                           

States v. Premises and Real Property with Buildings, Appurtenance and Improvements 

at 500 Delaware Street, Tonawanda, New York, 113 F.3d 310, 312 (2d Cir. 1997) (“500 

Delaware Street”) (upholding finding that a father was straw owner of home 

transferred to him by arrested son for $1 to avoid forfeiture); United States v. 

Reckmeyer, 836 F.2d 200, 208 (4th Cir. 1987) (explaining that third party can avoid 

forfeiture of property under 21 U.S.C. § 853 by establishing that he is “bona fide 

purchaser for value,” i.e., he gave “value to the defendant in an arms’‐length 

transaction with the expectation that [he] would receive equivalent value in return” 

(emphasis added)).24  Even if it is possible that the corporate records do not 

reflect the true price Shakeri and Aghamiri paid for Assa, such a possibility is 

necessarily speculative in the absence of any other record evidence of the transfer 

price.  See, e.g., DiStiso v. Cook, 691 F.3d 226, 229–30 (2d Cir. 2012) (explaining that 

court reviewing motion for summary judgment “cannot credit a [nonmovant’s] 

merely speculative or conclusory assertions”).   



                                                    
  Assa Corporation’s 1993 tax return indicates over $44 million in assets and, although 
24

the record does not appear to contain Assa’s 1994 or 1995 returns, those for 2000 and 
2001, similarly indicate assets over $40 million, supporting an inference that Assa’s 1995 
assets totaled over $40 million.  See App’x 10869–71.  Indeed, the conclusion is 
reinforced by the fact that Assa held a 40% interest in 650 Fifth Ave. Co., whose 
principal asset, the Building, was valued at $128 million in 1989 and which generated 
annual rental income of $17 million at that time. 
                                                       47 
       
                                                                                         

      Second, the record shows that Bank Melli had a strong motive in 1995 for 

concealing its continuing ownership and control of Assa behind straw 

purchasers.  President Clinton’s 1995 Executive Orders and related ITRs 

prohibited United States entities, such as Alavi, from providing services to 

instrumentalities of the Government of Iran, such as Melli, or entities fronting for 

it, as Assa had from its creation.  See Exec. Order No. 12,957, 60 Fed. Reg. 14615 

(Mar. 15, 1995); Exec. Order No. 12,959, 60 Fed. Reg. 24757 (May 6, 1995); Iranian 

Transactions Regulations: Implementation of Executive Orders 12957 and 12959, 

60 Fed. Reg. 47061‐01 (Sept. 11, 1995).  Indeed, soon after the 1995 Orders, OFAC 

formally identified Bank Melli as owned or controlled by the Government of 

Iran, see Implementation of Executive Order No. 12959, 60 Fed. Reg. 40881‐02 

(Aug. 10, 1995), thereby making it illegal for Melli to own an interest in 650 Fifth 

Ave. Co.   

      Third, even if the 1995 sanctions could admit an inference of true 

divestiture in order to comply with U.S. law, such an inference is not reasonable 

here.  Not only did the recorded consideration for Bank Melli’s Assa holdings not 

reflect a bona fide sale, but record evidence demonstrates that, well before 1995, 

Bank Melli had concealed its ownership and control of Assa while still profiting 



                                             48 
       
                                                                                      

from Building‐generated income.  In 1989, Bank Melli (on behalf of Iran), created 

a chain of straw entities stretching from the Jersey Islands to the United States 

(e.g., Assa Corporation, Assa Limited, Harter Holdings, 650 Fifth Ave. Co.) that it 

used to effect circular money transfers that allowed Alavi to discharge its 

mortgage debt to Melli (and thereby avoid tax obligations on Building income), 

while effectively transferring a 35%—subsequently 40%—interest in that 

Property and its income to Bank Melli (and thereby to Iran).  Thus, even though 

Bank Melli’s ownership and control of Assa prior to 1995 appears undisputed, 

corporate records show that from 1989 to 1993, Assa’s shares were held not 

directly by Bank Melli but, through Harter Holdings, by straw owners, 

Mohammad Behdadfar, a member of Melli’s Board, and Mohsen Kakavand, a 

regional manager of Melli’s London office.  See App’x 6918 (Bonyad Mostazafan 

correspondence from 1989 explaining that “Assa . . . belong[ed] to Bank Melli”); 

App’x 9888 (Bank Melli correspondence explaining that “transfer of the Assa 

Channel Island shares of the mother company to the bank” was not a problem 

because “understanding has always been that the ownership of the mother 

company was with Bank Melli”); App’x 10346–53 (corporate records 

documenting ownership of Assa’s shares from 1989 to 1993).  Moreover, Alavi, in 



                                            49 
       
                                                                                       

its verified petition seeking leave of the New York Supreme Court to transfer 

ownership of the Building to 650 Fifth Ave. Co., concealed Bank Melli’s true 

ownership of Assa by identifying Behdadfar and Kakavand as owners, 

misrepresenting that the Assa‐Alavi partnership was an “arms‐length 

transaction.”  App’x 6152.   

      Record evidence from before 1995 also shows that even after Bank Melli 

became the record owner of Harter Holdings (and, through it, of Assa), Bank 

Melli intended to conceal its involvement with these straw entities.  See App’x 

7094 (1993 letter from Bank Melli department stating that ownership of Harter 

and Assa Limited was transferred to Melli in part because, with their Channel 

Islands registration, “accessing the ownership backgrounds of the companies 

behind the captioned corporation is not an easy task for investigators,” and 

asking “whether Mr. Naghshineh – the Assa Corp New York Director whose 

affiliation with the Bank could be easily proven – could be replaced with another 

individual whose affiliation with the Bank could not be easily proven”); App’x 

7103 (1994 letter from Bank Melli department to director of Bank Melli New York 

asking him to “estimate the percentage of risk of the seizure of [U.S. properties] 

in case of the revelation of the ownership by Assa Corporation”).  Such evidence 



                                            50 
       
                                                                                         

of Bank Melli’s pre‐1995 intent to conceal its ownership of Assa behind straw 

entities and purchasers is probative, though not determinative, of Bank Melli’s 

similar intent in seeming to transfer Assa ownership for trivial consideration to 

even more remote straw purchasers in 1995.  See, e.g., Fed. R. Evid. 403, 404(b)(2). 

      Fourth, after 1995, Assa’s sole United States representative, Tafti, 

continued to communicate on management matters with ONSD, which had been 

involved in Assa’s affairs since its creation, see, e.g., App’x 6923–24, 7094, 7103, 

9885.  Notably, Tafti communicated with ONSD head Ghadimipour about 

structuring Assa’s record ownership to avoid running afoul of sanctions on Iran.  

Tafti requested that Ghadimipour supply him with copies of Aghamiri’s and 

Shakeri’s signatures, and that he instruct Aghamiri and Shakeri to drop Iran as 

their residence to avoid the risk of capital in their names being frozen by the 

United States.  See App’x 7129, 7156.  Tafti further advised Ghadimipour that if a 

new Assa shareholder were selected, it should be someone who resided in a tax 

free country.  See App’x 7134.  Implicit in these communications is Bank Melli’s 

control of Assa shareholder selection to conceal its own prohibited interest in 

U.S. property.  Communications purportedly from the “Assa shareholders” to 




                                              51 
       
                                                                                        

Tafti warrant no different conclusion because each is sent to, or from, an ONSD 

email address, thus further demonstrating Bank Melli’s control.   

      In urging otherwise, Claimants suggest that Bank Melli was merely an 

intermediary between Assa and the record shareholders.  But that hypothesis is a 

speculative one given the lack of evidence that Shakeri and Aghamiri ever 

exercised any control over Assa, participated in any of its decisions, or received 

any income therefrom.  See DiStiso v. Cook, 691 F.3d at 229–30 (explaining that 

court reviewing motion for summary judgment “cannot credit a [nonmovant’s] 

merely speculative or conclusory assertions”).  Such speculation is further 

undermined by Tafti’s failure to identify Assa’s shareholders or to arrange a 

meeting with them despite repeated requests from Alavi’s attorneys and 

representatives in the United States.  See, e.g., App’x 10691, 10694, 10697, 10709, 

10713.  Indeed, record evidence indicates that Tafti planned to address the 

“absence of Mr. Shakeri” at a meeting with Citibank either by explaining that 

Shakeri was on a vacation or that he had resigned as director and that Tafti and 

Assa’s lawyer had become Assa’s directors.  App’x 7152.  The record only 

bolsters the conclusion that Shakeri and Aghamiri were not bona fide owners of, 

and never exercised control over, Assa. 



                                             52 
       
                                                                                       

      Despite the totality of evidence demonstrating Bank Melli’s continued 

control over Assa after 1995, Claimants contend a genuine issue of material fact 

on that point is raised by the testimony of two former bank employees.  

Mohammad Karjooravy, the director of Bank Melli’s New York office from 1986 

to 1994 who was closely involved in the formation of Assa and 650 Fifth Ave. 

Co., testified that Bank Melli intended to be involved in the partnership “for a 

short time,” and that he understood U.S. regulation to require Melli to divest its 

ownership interest within five years.  App’x 10375, 10382–83.  At best, this 

evidence demonstrates only Bank Melli’s intent to divest its record ownership in 

Assa.  It does not undermine, much less refute, record evidence showing that 

Melli did not intend to divest itself of actual ownership or control of Assa, or 

showing that the 1995 sale of Assa was not a bona fide transfer of control.  

      Gholamreza Rahi, an Assistant Director for Bank Melli’s ONSD at the time 

of the formation of Assa and 650 Fifth Ave. Co., and the director of Bank Melli’s 

New York office from 1994 to 2003, testified that he did not know who owned 

Assa after Bank Melli divested its indirect interest in 1995.  Claimants contend 

that Rahi’s “lack of knowledge . . . strongly suggests . . .  that there was no 

ownership relationship between Bank Melli and Assa after 1995.”  Claimants Br. 



                                             53 
       
                                                                                           

46.  Rahi’s ignorance, however, is not probative of Bank Melli’s post‐1995 

relationship with Assa because the record evidence does not indicate that the 

New York office was involved in Assa’s affairs after 1995.  Indeed, as discussed 

supra, after 1995, Bank Melli’s ONSD was involved with Assa’s affairs, and the 

record is devoid of testimony from a then‐employee of that department 

regarding post‐1995 ownership or control of Assa.  

      In sum, the record evidence convincingly demonstrates that Bank Melli, 

and therefore the Government of Iran, continued to control Assa after 1995, and 

admits no genuine issue of triable fact on that question. 25 




                                                    
25 While we agree with the District Court that the record evidence shows that there is no 
triable issue of fact as to the Government of Iran’s continued control of Assa after 1995, 
we take exception to its suggestion that it could draw adverse inferences at summary 
judgment based on individuals’ invocation of their Fifth Amendment privilege, see In re 
650 Fifth Ave. Summary Judgment Decision, 2013 WL 5178677, at *15 n.28 (stating that 
court “may, but need not, draw an adverse inference based on a witness’s assertion of 
his Fifth Amendment privilege” at summary judgment stage).  The District Court also 
suggested that it could impose Rule 37 sanctions on two of these persons for failing to 
appear for court‐ordered depositions, by “assum[ing]” that their testimony would have 
“further supported the Government’s case.”  Id. at *15.  As we have previously held, a 
court may not draw negative inferences against a nonmoving party on a summary 
judgment motion.  See Stichting Ter Behartiging Van de Belangen v. Schreiber, 407 F.3d 34, 
55 (2d Cir. 2005).  We need not pursue the error further in this case, however, because, 
ultimately, the lack of testimony from those witnesses meant that there was no record 
evidence to dispute the overwhelming evidence of Bank Melli’s post‐1995 control of 
Assa.  See In re 650 Fifth Ave. Summary Judgment Decision, 2013 WL 5178677, at *22.   
         
                                                       54 
       
                                                                                            

       2. Alavi’s Knowledge of Bank Melli’s Post‐1995 Ownership and Control 
          of Assa 

       While the record admits no factual dispute as to Bank Melli’s ownership 

and control of Assa after 1995, there is a genuine dispute of fact as to whether 

Claimant Alavi knew of that ownership.26  The Claimants offered several post‐

1995 letters from Alavi employees and attorneys to Assa representatives 

inquiring about the identity of Assa’s “owners” or “stockholders.”  For example, 

in 1995, Alavi’s counsel asked Assa’s counsel to identify Assa’s new owners.  

Also in 1995, Mohammad Geramian (“Geramian”), the President of Alavi from 

1991 to 2007, inquired as to Assa’s new owners.  In 2003 and in 2007, new counsel 

at Alavi sent letters to Assa’s counsel inquiring about Assa’s owners and 


                                                     
26 We here refer only to Alavi’s knowledge because, as the 60% owner of 650 Fifth Ave. 
Co., its knowledge would be imputed to the Partnership.  See N.Y. Partnership Law § 23 
(“Notice to any partner of any matter relating to partnership affairs, and the knowledge 
of the partner acting in the particular matter, acquired while a partner or then present to 
his mind, and the knowledge of any other partner who reasonably could and should 
have communicated it to the acting partner, operate as notice to or knowledge of the 
partnership, except in the case of a fraud on the partnership committed by or with the 
consent of that partner.”).   
 
Relying on this same principle, the Government argues that, regardless of Alavi’s 
knowledge, Assa’s knowledge of its true ownership and control can be imputed to 650 
Fifth Ave. Co.  The District Court, however, did not reach this question, and, in light of 
Claimants’ argument that Assa’s knowledge cannot be imputed to the Partnership 
because Assa defrauded both the Partnership and Alavi—a matter that may require 
further factual development—we leave it to the District Court to consider this question 
in the first instance.   
                                                        55 
        
                                                                                          

directors and requesting a meeting with them.  Moreover, Abbas Mirakhor 

(“Mirakhor”), a member of Alavi’s Board of Directors from approximately 1991–

2005, provided deposition testimony that he did not know who the actual 

owners of Assa were, despite Alavi’s “good faith efforts” to identify them.  

App’x 5721.  Mirakhor testified that he had no reason to believe that the other 

members of the Board knew either.  This evidence, viewed most favorably to 

Alavi, could allow a reasonable jury to find that the Government failed to carry 

its burden on the issue of Alavi’s knowledge of Bank Melli’s (and, therefore, 

Iran’s) continuing ownership and control of Assa after 1995. 

      In concluding otherwise, the District Court relied almost exclusively on 

pre‐1995 evidence, observing that “Alavi’s own documents [from this time 

period] are replete with references to board members’ awareness of the decision‐

making authority of the Ayatollah over the composition of the Foundation’s 

board, of the role that the Iranian Ambassador was to play in the Foundation’s 

business with respect both to the Building and its charitable activities.”  In re 650 

Fifth Ave. Summary Judgment Decision, 2013 WL 5178677, at *18.  A court cannot 

conclude, as a matter of law, that pre‐1995 knowledge demonstrates post‐1995 

knowledge.   



                                             56 
       
                                                                                        

      Nor can such a conclusion be reached based on notes in Ebrahimi’s 

journal, specifically the note inscribing “Assa → Bank Melli 40% share.” App’x 

7109–10.  Even if this note, together with the totality of evidence, might permit a 

factfinder to conclude that Alavi knew of Bank Melli’s post‐1995 control of Assa, 

they do not compel that conclusion as a matter of law.  A reasonable juror could 

conclude that the note reflects only the pre‐1995 assignment of a 40% share of 650 

Fifth Ave. Co. to Bank Melli (through Assa) in return for Melli’s 1989 financing of 

tax‐avoidance transactions.  Notes from the Khazaee–Jahedi meeting are no more 

conclusive as to Alavi’s knowledge of Bank Melli’s or the Government of Iran’s 

post‐1995 control over Assa.   

      In sum, because testimonial and documentary evidence raises a genuine 

dispute as to whether Alavi was aware of Bank Melli’s continuing ownership 

and control of Assa after 1995, this issue cannot be resolved by summary 

judgment.  Further, because a triable issue exists as to Alavi’s knowledge of Bank 

Melli’s ongoing ownership or control, it necessarily follows that a triable issue 

exists as to whether the Claimants “intended specifically” to provide services to 

the Government of Iran, by way of Bank Melli, in providing services to Assa after 

1995.  31 C.F.R. § 560.204.  The Government may ultimately prove these disputed 



                                            57 
       
                                                                                      

issues of knowledge and intent at trial, but the question cannot be answered as a 

matter of law so as to support summary judgment on the Government’s claim 

that these Claimants committed a forfeitable offense under IEEPA and the ITRs.  

We therefore vacate the summary judgment award on these claims as to these 

Claimants and remand for further proceedings, including trial.  

          B. The Money Laundering Theory of Forfeiture  

      The Government’s second civil forfeiture claim arises under the money 

laundering statutes.  In relevant part, the civil forfeiture statute states: 

      (a)(1) The  following  property  is  subject  to  forfeiture  to  the 
      United States: 
              
             (A) Any  property,  real  or  personal,  involved  in  a 
             transaction  or  attempted  transaction  in  violation 
             of section 1956, 1957 or 1960 of this title, or any property 
             traceable to such property. 
       
18 U.S.C. § 981(a)(1)(A).  To show that the property was “involved in” such a 

transaction, the Government has the burden of proving that “there was a 

substantial connection between the property and the offense.”  Id. § 983(c)(3).  

The Government claims that Alavi and 650 Fifth Ave. Co. committed a forfeitable 

offense by committing three types of money laundering violations prohibited by 




                                              58 
       
                                                                                     

§ 1956: promotion money laundering, concealment money laundering, and 

international money laundering.  In relevant part, § 1956 states: 

      (a)(1)  Whoever,  knowing  that  the  property  involved  in  a 
      financial transaction represents the proceeds of some form of 
      unlawful  activity,  conducts  or  attempts  to  conduct  such  a 
      financial  transaction  which  in  fact  involves  the  proceeds  of 
      specified unlawful activity— 
               
              (A)  [Promotion]  (i)  with  the  intent  to  promote  the 
                  carrying  on  of  specified  unlawful  activity;  or  (ii) 
                  with  intent  to  engage  in  conduct  constituting  a 
                  violation  of  section  7201  or  7206  of  the  Internal 
                  Revenue Code of 1986; or 
       
              (B)  [Concealment]  knowing  that  the  transaction  is 
              designed in whole or in part—(i) to conceal or disguise 
              the  nature,  the  location,  the  source,  the  ownership,  or 
              the  control  of  the  proceeds  of  specified  unlawful 
              activity [shall be guilty of an offense] . . . . 
               
      (a)(2)  [International]  Whoever  transports,  transmits,  or 
      transfers,  or  attempts  to  transport,  transmit,  or  transfer  a 
      monetary  instrument  or  funds  from  a  place  in  the  United 
      States  to  or  through  a  place  outside  the  United  States  or  to  a 
      place in the United States from or through a place outside the 
      United States— 
                       
              (A)  with  the  intent  to  promote  the  carrying  on  of 
              specified unlawful activity; or 
                           
              (B)  knowing  that  the  monetary  instrument  or  funds 
              involved in the transportation, transmission, or transfer 
              represent  the  proceeds  of  some  form  of  unlawful 
              activity  and  knowing  that  such  transportation, 

                                                 59 
       
                                                                                            

                 transmission,  or  transfer  is  designed  in  whole  or  in 
                 part—(i) to conceal or disguise the nature, the location, 
                 the source, the ownership, or the control of the proceeds 
                 of  specified  unlawful  activity;  or  (ii)  to  avoid  a 
                 transaction  reporting  requirement  under  State  or 
                 Federal law, 
        
                 shall be [guilty of an offense]. 
        
Id. § 1956(a)(1)(A)–(B), (a)(2).  
 
       Knowledge of unlawful activity—or intent to carry out an unlawful 

activity—is an element of every one of the three money laundering offenses.  To 

secure summary judgment based on promotion or concealment money 

laundering, the Government must show, inter alia, that there is no genuine 

dispute that the Claimants knew that “property involved in a financial 

transaction represents the proceeds of some form of unlawful activity.”  Id.          

§ 1956(a)(1).  To secure summary judgment based on international money 

laundering, the Government must show, inter alia, no genuine dispute that the 

Claimants either (1) intended to promote the carrying on of a specified unlawful 

activity, or (2) knew that the funds being transferred were proceeds of specified 

unlawful activity.  Id. § 1956(a)(2); accord United States v. Ness, 565 F.3d 73, 77 (2d 

Cir. 2009).   




                                                     60 
        
                                                                                             

       Here, the Government alleges that the Claimants engaged in proscribed 

money laundering by committing IEEPA violations.  As discussed above, 

however, whether Claimants violated the IEEPA depends on the disputed 

question of Claimant Alavi’s knowledge of Bank Melli’s post‐1995 control of 

Assa, which gives rise to a triable issue as to its culpable intent in providing 

services to Assa pursuant to their partnership in 650 Fifth Ave. Co.  These 

material issues preclude determining Claimants’ involvement in money 

laundering violations as a matter of law and, thus, require us to vacate the award 

of summary judgment on this claim for forfeiture and to remand the case for 

further proceedings.27  

 II.   The Statute of Limitations Defense 
        
       To avoid running afoul of the statute of limitations, the Government must 

file its civil forfeiture action “within five years after the time when the alleged 

[forfeitable] offense was discovered.”  19 U.S.C. § 1621.  In their answer to the 

complaint, the Claimants asserted that “[t]he Government’s claims are barred, in 


                                                     
   Because we vacate the District Court’s award of summary judgment on both the 
27

IEEPA and money laundering theories of forfeiture, we need not consider Claimants’ 
challenge to the District Court’s determination as to which of their property interests 
“constitute[] or [are] derived from proceeds traceable to” an IEEPA violation, 18 U.S.C. 
§ 981(a)(1)(C), or were “involved in a transaction or attempted transaction in violation 
of section 1956 . . . or  . . . traceable to such property,” id. § 981(a)(1)(A). 
                                                        61 
        
                                                                                             

whole or in part, by the statute of limitations.”  App’x 2570.  However, the 

Claimants did not move for summary judgment on this defense, and the 

Government did not argue that it was entitled to summary judgment on the 

defense in its motion.  Nonetheless, the District Court raised and decided the 

statute of limitations defense sua sponte, entering summary judgment in favor of 

the Government.  In re 650 Fifth Ave. Summary Judgment Decision, 2013 WL 

5178677, at *36.  The District Court reasoned that it “scoured the record to 

determine if there is a triable issue as to this defense” and determined that there 

was no triable issue.  Id.   

       This decision was in error.  The Federal Rules state that a court may grant 

summary judgment sua sponte only “[a]fter giving notice and a reasonable time to 

respond” and “after identifying for the parties material facts that may not be 

genuinely in dispute.”  Fed. R. Civ. P. 56(f); see also Celotex Corp. v. Catrett, 477 

U.S. 317, 326 (1986) (“[D]istrict courts are widely acknowledged to possess the 

power to enter summary judgments sua sponte, so long as the losing party was on 

notice that [it] had to come forward with all of [its] evidence.”).  While we have 

held that “it is not necessarily reversible error in our Circuit for a district court to 

grant summary judgment against the moving party without notice or 



                                               62 
        
                                                                                          

opportunity to defend,” we have “firmly discouraged” even that practice and 

“made clear that grants of summary judgment without notice will be tolerated 

only . . . when the facts before the district court were fully developed so that the 

moving party suffered no procedural prejudice.”  Bridgeway Corp. v. Citibank, 201 

F.3d 134, 139 (2d Cir. 2000) (internal quotation marks omitted).  We have 

emphasized that “care should be taken by the district court to determine that the 

party against whom summary judgment is rendered has had a full and fair 

opportunity to meet the proposition that there is no genuine issue of material fact 

to be tried.”  Schwan‐Stabilo Cosmetics GmbH v. Pacificlink Intʹl Corp., 401 F.3d 28, 

33 (2d Cir. 2005) (alterations and internal quotation marks omitted).  

      Here, the District Court granted summary judgment against the non‐

movant Claimants’ statute of limitations defense without affording the Claimants 

any—let alone a full and fair—opportunity to present evidence as to the 

applicability of the defense.  In re 650 Fifth Ave. Summary Judgment Decision, 2013 

WL 5178677, at *3, *36–38.  The Claimants had no notice that the District Court 

would consider their statute of limitations defense because the Government did 

not seek summary judgment on it or any other defense.  Indeed, in its motion for 

summary judgment, the Government requested that the District Court afford it a 



                                             63 
       
                                                                                           

subsequent opportunity to address the Claimants’ innocent owner defense if it 

initially granted summary judgment in its favor on the issue of “forfeitability of 

the defendants in rem.”  Dist. Ct. Dkt. No. 689 at 48, n.15.  This effectively put the 

Claimants and the District Court on notice that the Government did not intend 

for the Claimants’ affirmative defenses to be addressed on its summary 

judgment motion.   

      In light of the Government’s express cabining of its summary judgment 

motion to its affirmative liability claims, it was particularly important for the 

District Court to put the Claimants on notice of its intention sua sponte to 

consider the statute of limitations defense, and to afford Claimants a reasonable 

opportunity to respond before deciding the issue against them.  This is not a case 

where the record was so fully developed that Claimants plainly suffered no 

prejudice from the procedural error.  Cf. Bridgeway Corp., 201 F.3d at 139.  In fact, 

it was hardly developed at all on the statute of limitations question.28  


                                                    
28 The District Court had repeatedly denied Claimants’ attempts to obtain discovery that 
might show when the Government learned of the Claimants’ alleged forfeitable 
offenses.  See Swatch Grp. Mgmt. Servs. Ltd. v. Bloomberg L.P., 756 F.3d 73, 80 (2d Cir. 
2014) (“Before granting summary judgment sua sponte, . . . ‘discovery must either have 
been completed, or it must be clear that further discovery would be of no benefit,’ such 
that ‘the record reflects the losing party’s inability to enhance the evidence supporting 
its position and the winning party’s entitlement to judgment.’” (alterations omitted) 
(quoting Ramsey v. Coughlin, 94 F.3d 71, 74 (2d Cir. 1996))).   
                                                       64 
       
                                                                                                 

Accordingly, the District Court procedurally erred in sua sponte considering the 

Claimants’ statute of limitations defense and deciding in favor of the 

Government. 29 

III.      The Motion to Suppress 
 
          This Court reviews a district court’s denial of a suppression motion for 

clear error as to the district court’s factual findings and de novo as to its legal 

conclusions.  United States v. Getto, 729 F.3d 221, 227 (2d Cir. 2013). 

       A. The Fourth Amendment Applies to the Seizures at Issue 
           
          The Fourth Amendment protects “[t]he right of the people to be secure in 

their persons, houses, papers, and effects, against unreasonable searches and 
                                                        
29 No different conclusion is warranted by Johnson v. Board of Regents of University of 
Georgia, 263 F.3d 1234, 1264 (11th Cir. 2001), which the District Court cites in support of 
its conclusion that the “Claimants bear the burden of demonstrating no triable issue as 
to this defense.”  In re 650 Fifth Ave. Summary Judgment Decision, 2013 WL 5178677, at 
*36.  In fact, controlling Supreme Court and Second Circuit case law sets forth the 
principle that a non‐moving party must have some evidence permitting a reasonable 
juror to find in its favor with respect to an affirmative defense.  See, e.g., Celotex, 477 U.S. 
at 325; FDIC v. Giammettei, 34 F.3d 51, 54–55 (2d Cir. 1994).  Moreover, the District Court 
seems to have relied on Johnson for the proposition that the Claimants were obligated to 
raise the statute of limitations defense in their opposition papers; that proposition 
cannot be derived from Johnson.  First, Johnson concerned a motion for final summary 
judgment on all issues, not—as here—a motion for partial judgment that did not 
address the statute of limitations defense and that expressly contemplated further 
briefing and argument.  See Johnson, 263 F.3d at 1264.  Further, Johnson addressed a non‐
movant’s failure to advance a particular argument in support of an issue on which a 
party had moved for summary judgment, not a failure to argue a distinct issue—here, 
an affirmative defense—on which the movant had never sought summary judgment.  
See id.  Thus, Johnson is inapposite to this case.   
                                                           65 
           
                                                                                         

seizures.”  U.S. Const. amend. IV.  It further provides that “no Warrants shall 

issue, but upon probable cause, supported by Oath or affirmation, and 

particularly describing the place to be searched, and the persons or things to be 

seized.”  Id.  While the Fourth Amendment “contains no provision expressly 

precluding the use of evidence obtained in violation of its commands,” the 

Supreme Court has established “an exclusionary rule that, when applicable, 

forbids the use of improperly obtained evidence at trial.”  Herring v. United States, 

555 U.S. 135, 139 (2009) (internal quotation marks omitted).  The exclusionary 

rule is “‘designed to safeguard Fourth Amendment rights generally through its 

deterrent effect.’”  Id. at 139–40 (quoting United States v. Calandra, 414 U.S. 338, 

348 (1974)).   

       It is well‐established that the Fourth Amendment’s exclusionary rule 

applies in forfeiture cases.  See 500 Delaware Street, 113 F.3d at 312 n.3; see also One 

1958 Plymouth Sedan v. Pennsylvania, 380 U.S. 693, 696 (1965) (holding that the 

Fourth Amendment’s protection against unreasonable searches and seizures 

applies in forfeiture proceedings); Austin v. United States, 509 U.S. 602, 608 n.4 

(1993) (observing that “the [Supreme] Court has held that the Fourth 

Amendment’s protection against unreasonable searches and seizures applies in 



                                              66 
        
                                                                                        

forfeiture proceedings”); Krimstock v. Kelly, 306 F.3d 40, 49 (2d Cir. 2002) 

(explaining that “[t]he Supreme Court has held that the Fourth Amendment 

protects claimants against unreasonable seizures of their property in the civil 

forfeiture context”).   

       The District Court, however, concluded that there was no need to consider 

the Claimants’ Fourth Amendment challenges to the seized evidence in this case 

because the Claimants’ pre‐existing civil discovery and production requirements 

“obviate[d] the need for any Fourth Amendment analysis.”  In re 650 Fifth Ave. 

Suppression Decision, 970 F. Supp. 2d at 211.  In fact, discovery or production 

obligations do not displace Fourth Amendment protections.  Rather, such 

obligations may trigger the inevitable discovery doctrine to shield from 

suppression even evidence seized in violation of the Fourth Amendment.  See 

United States v. Eng, 971 F.2d 854, 861 (2d Cir. 1992).  Because we here identify a 

Fourth Amendment defect in the seizure warrant, we proceed to consider 

whether the Government demonstrated inevitable discovery.  We conclude that 

the District Court failed to make the requisite findings with sufficient 




                                             67 
        
                                                                                                

particularity and, therefore, we vacate its suppression ruling and remand for 

further proceedings consistent with this opinion.30 

        

        


                                                     
30 The District Court also erred in ruling that the Claimants “waived” their Fourth 
Amendment right to challenge the reasonableness of the search and seizure by failing to 
raise an objection to civil discovery requests and comporting with the protective order.  
In re 650 Fifth Ave. Suppression Decision, 970 F. Supp. 2d at 212 (“By failing to so object [to 
its obligations under the protective order and in civil discovery], Alavi waived any such 
objection now.”).  In raising this waiver argument on appeal, the Government relies on 
cases in which the failure to object to discovery requests waived any objection to those 
requests.  See, e.g., Richmark Corp. v. Timber Falling Consultants, 959 F.2d 1468, 1473 (9th 
Cir. 1992) (concluding that party arguing that Chinese law interfered with its ability to 
comply with discovery requests waived any such objection where it failed to object 
within time required by Fed. R. Civ. P. 33 and 34); In re United States, 864 F.2d 1153, 1156 
(5th Cir. 1989) (explaining that, “as a general rule, when a party fails to object timely to 
interrogatories, production request or other discovery efforts, objections thereto are 
waived”).  Yet Claimants do not object to the civil discovery requests, which are wholly 
separate from the warrant authorizing the challenged search.  Rather, Claimants 
contend that the Government unlawfully seized materials from their office based on a 
deficient warrant and, thus, should not be permitted to rely on those materials in this 
case.  Claimants raised the possibility of asserting such a challenge in March 2012—
before complying with their civil discovery obligations in May and July 2012—but 
explained to the District Court at that time that they were waiting for the Government 
to produce the warrant and supporting materials.  See App’x 2636–37.  Nor is there any 
contention that Claimants thereafter failed timely to file their suppression motion: the 
District Court did not set a deadline for Claimants’ motion to suppress, cf. Fed. R. Civ. 
P. 16, and it was filed prior to the date on which the parties filed their summary 
judgment motions, and before the then‐scheduled trial start date of September 9, 2013, 
see Fed. R. Crim. P. 12(b)(3)(C), (c)(1) (providing that deadline to file motion to suppress 
evidence, if not otherwise set by court, is “start of trial”).  In these circumstances, we 
cannot conclude that Claimants waived their Fourth Amendment challenge.  As 
discussed herein, however, compliance with discovery obligations may affect the 
inevitable discovery analysis. 
                                                        68 
        
                                                                                          

   B. The Warrant Was Constitutionally Defective  

      The Fourth Amendment requires a search warrant “particularly [to] 

describ[e] the place to be searched, and the persons or things to be seized.”  U.S. 

Const. amend. IV.  Such particularity is necessarily tied to the Amendment’s 

probable cause requirement.  “By limiting the authorization to search to the 

specific areas and things for which there is probable cause to search, the 

requirement ensures that the search will be carefully tailored to its justifications, 

and will not take on the character of the wide‐ranging exploratory searches the 

Framers intended to prohibit.”  Maryland v. Garrison, 480 U.S. 79, 84 (1987).    

Thus, for a warrant to meet the particularity requirement, it must identify the 

alleged crime for which evidence is sought.  See United States v. George, 975 F.2d 

72, 76 (2d Cir. 1992) (observing that warrant lacked particularity where 

“[n]othing on the face of the warrant tells the searching officers for what crime 

the search is being undertaken”); United States v. Galpin, 720 F.3d 436, 447 (2d Cir. 

2013) (holding that search warrant generally authorizing police officers to search 

defendant’s physical property and electronic equipment for evidence of “NYS 

Penal Law and or Federal Statutes” violated the particularity requirement 

(internal quotation marks omitted)).   



                                             69 
       
                                                                                       

      In Groh, the Supreme Court stated that the Fourth Amendment’s 

particularity requirements must be satisfied “in the warrant, not in the 

supporting documents.”  Groh v. Ramirez, 540 U.S. 551, 557 (2004).  However, “a 

court may construe a warrant with reference to a supporting application or 

affidavit if the warrant uses appropriate words of incorporation, and if the 

supporting document accompanies the warrant.”  Id. at 557–58.  Thus, for a 

warrant to be sufficiently particular, the alleged crimes must appear in either    

(1) the warrant itself, or (2) in a supporting document if the warrant uses 

appropriate words of incorporation and if the supporting document 

accompanies the warrant.  See id.  But for an attached affidavit properly to be 

incorporated into a warrant, the warrant must contain “deliberate and 

unequivocal language of incorporation.”  United States v. Waker, 534 F.3d 168, 

172–73 & n.2 (2d Cir. 2008) (per curiam) (finding supporting affidavit 

incorporated by reference in warrant where it was attached to warrant, warrant 

stated that supporting affidavit “is incorporated herein by reference,” and 

magistrate had “initialed the [relevant] portion of the attached affidavit” 

(internal quotation marks omitted)); see also Groh, 540 U.S. at 557–58.  Language 

in a warrant that simply references an underlying affidavit does not incorporate 



                                            70 
       
                                                                                          

the affidavit so as to allow the documents together to satisfy the particularity 

requirement.  See Groh, 540 U.S. at 554–55 (concluding that, although warrant 

referenced affidavit insofar as it “recite[d] that the Magistrate was satisfied the 

affidavit established probable cause,” warrant “did not incorporate by reference” 

list of items to be seized that was contained in application); George, 975 F.2d at 76 

(holding “recitation in . . . warrant that it [was] issued upon the basis of an 

application and affidavit” insufficient to incorporate affidavit by reference 

(internal quotation marks omitted)). 

      On its face, the warrant in this case plainly lacked particularity as to the 

crimes at issue.  Indeed, the Government concedes this point.  See Government 

Br. 81 (acknowledging that “warrant should have listed the alleged offenses, but 

did not”).  Nor did the warrant particularize categories of computerized 

information for which there was probable cause to seize, or the temporal scope of 

the materials that could be seized.  Instead, the warrant authorized the search 

and seizure of (1) “[a]ny and all . . . documents or records concerning or relating 

to the ownership of, rental of, mortgaging of, or investing in [Assa, 650 Fifth Ave. 

Co., Alavi, or Bank Melli Iran],” (2) “[a]ny and all documents concerning or 

relating to financial books and records, bank accounts, disbursements, money 



                                             71 
       
                                                                                                  

transfers or employment records of [Assa, 650 Fifth Ave. Co., Alavi, or Bank 

Melli Iran] or any of the officers and employees of these entities,” and, most 

broadly, (3) “[a]ny and all computers; central processing units; external and 

internal drives; external and internal storage equipment or media; computerized 

data storage devices; hard disks or floppy disks; CD‐ROMs[;] . . . and related or 

connected computer or data storage equipment” located on the premises to be 

searched.31  App’x 5141.  


                                                     
31 In United States v. Ganias, ‐‐‐ F.3d ‐‐‐‐, 2016 WL 3031285, *8 n.23 (2d Cir. May 27, 2016) 
(en banc), a criminal defendant did not challenge the scope or validity of a warrant that 
the district court had found to authorize the Government to mirror the defendant’s 
hard‐drives for off‐site review.  The defendant also did not challenge the district court’s 
finding that, absent mirroring for off‐site review, on‐site review would have taken 
months, and mirroring thus minimized any intrusion on Ganias’s business.  Id.  Similar 
to the warrant in Ganias, in this case, the warrant stated that searching computerized 
information for evidence of crime often requires seizure of “most or all of a computer 
system’s input/output peripheral devices” to permit off‐site review, and set forth 
procedure for determining whether off‐site review here was necessary.  App’x 5177–81; 
compare Ganias, 2016 WL 3031285, at *2 n.4 (describing affidavit accompanying warrant 
application that offered reasons as to “why it was necessary for the agents to take entire 
hard drives off‐site for subsequent search”).  The Federal Rules of Criminal Procedure 
authorize warrants of this nature.  Fed. R. Crim. P. 41(e)(2)(B) (which, as amended in 
2009, permits a warrant to “authorize the seizure of electronic storage media or the 
seizure or copying of electronically stored information,” and notes that “[u]nless 
otherwise specified, the warrant authorizes a later review of the media or information 
consistent with the warrant”); Fed. R. Crim. P. 41(e)(2)(B) advisory committee’s note to 
2009 amendments (explaining that, because “[c]omputers and other electronic storage 
media commonly contain such large amounts of information that it is often impractical 
for law enforcement to review all of the information during execution of the warrant at 
the search location[, t]his rule acknowledges the need for a two‐step process: officers 
may seize or copy the entire storage medium and review it later to determine what 
                                                        72 
        
                                                                                                                                             

       While the Ennis affidavit supporting the warrant does reference the 

potential charges for which evidence was sought, noting that “Bank Melli is 

subject to the Iranian Transactions Regulations . . . and Assa Co.’s interest in the 

Building and its rents is subject to civil forfeiture, as fully set forth in” the initial 

2008 complaint against Assa and Bank Melli, that affidavit was neither attached 

to the warrant nor incorporated by deliberate and unequivocal language.  The 

warrant only referenced the affidavit.  See App’x 5140 (“Affidavit(s) having been 

made before me by Special Agent George Ennis . . . .”); id. (“I am satisfied . . . that 

the grounds for application for issuance of the search warrant exist as stated in 

the supporting affidavit(s) . . . .”).  Thus, even assuming that the affidavit can be 

construed to signal that only evidence relating to the alleged forfeitable offenses 

was to be seized, the failure of deliberate incorporation precludes a reviewing 




                                                                                                                                                         
electronically stored information falls within the scope of the warrant”). 
                       
Ganias, however, made no ruling with respect to the particularity requirement in the 
digital age.  See Ganias, 2016 WL 3031285, at *2 & n.3, *8 n.23 (explaining that defendant 
did not challenge validity of 2003 warrant that authorized government to mirror hard 
drive for off‐site review where (1) scope of computer data responsive to warrant was 
limited to two accounting clients, and (2) warrant specified non‐exhaustive list of digital 
search procedures).  Here, the warrant did not limit the computer search by reference to 
a particular crime, particular entities (e.g., Assa, 650 Fifth Ave. Co., or Bank Melli), or 
particular search techniques.   
                                                                        73 
        
                                                                                             

court’s reliance on the affidavit to cure the warrant’s lack of particularity.  See 

Groh, 540 U.S. at 557–58.32    

        

        
                                                     
32 Insofar as Claimants also argue that (1) the warrant was not supported by the 
probable cause demanded by the Fourth Amendment, and (2) the Government’s 
execution of the search and seizure exceeded the scope of the authorization, a panel 
majority, not including the author of this opinion, concludes that the first argument fails 
on the merits.  First, affording “considerable deference to the probable cause 
determination,” the majority here concludes that the magistrate judge had a 
“substantial basis” for thinking that probable cause existed.  United States v. Thomas, 788 
F.3d 345, 350 (2d Cir. 2015) (internal quotation marks omitted).  The totality of the 
information provided in the Ennis affidavit and the initial forfeiture complaint attached 
thereto demonstrated that (1) Alavi assisted Bank Melli’s concealment of its Assa 
ownership through the 1989 tax transaction, (2) Bank Melli continued to own Assa and 
receive Building‐generated income after the 1995 sanctions, and (3) Alavi remained a 
partner with Assa in 650 Fifth Ave. Co.  See App’x 5142–74.  There was, therefore, a “fair 
probability” that Alavi was providing and Bank Melli receiving services through 650 
Fifth Ave. Co. in contravention of the ITRs and that evidence of that crime would be 
found in Claimants’ office.  United States v. Clark, 638 F.3d 89, 94 (2d Cir. 2011) 
(explaining that “probable cause to search is demonstrated where the totality of 
circumstances indicates a fair probability that . . . evidence of a crime will be found in a 
particular place” (internal quotation marks omitted)).   
 
Second, Claimants’ conclusory argument that the search itself went beyond the 
warrant’s terms fails because they do not identify any particular item upon which the 
Government relies that was seized outside the scope of the warrant, either to 
demonstrate that particular items should be suppressed or that the FBI flagrantly 
disregarded the warrant’s limitations.  Cf. United States v. Matias, 836 F.2d 744, 747 (2d 
Cir. 1988) (explaining that “when items outside the scope of a valid warrant are seized, 
the normal remedy is suppression and return of those items, not invalidation of the 
entire search,” unless it is shown that “those executing the warrant acted in flagrant 
disregard of the warrant’s terms” (internal quotation marks omitted)). 
 
 
                                                        74 
        
                                                                                         

   C. The Inevitable Discovery Exception to Suppression 

      “Under the ‘inevitable discovery’ doctrine, evidence obtained during the 

course of an unreasonable search and seizure should not be excluded if the 

government can prove that the evidence would have been obtained inevitably 

without the constitutional violation.”  United States v. Heath, 455 F.3d 52, 55 (2d 

Cir. 2006) (other internal quotation marks omitted) (citing Nix v. Williams, 467 

U.S. 431 (1984)).  The inevitable discovery doctrine “requires the district court to 

determine, viewing affairs as they existed at the instant before the unlawful 

search, what would have happened had the unlawful search never occurred.”  

United States v. Eng, 971 F.2d 854, 861 (2d Cir. 1992) (“Eng I”) (emphasis in 

original); accord United States v. Eng, 997 F.2d 987, 990 (2d Cir. 1993) (“Eng II”) 

(same).  “[P]roof of inevitable discovery involves no speculative elements but 

focuses on demonstrated historical facts capable of ready verification or 

impeachment and does not require a departure from the usual burden of proof at 

suppression hearings.”  Eng I, 971 F.2d at 859 (emphasis and internal quotation 

marks omitted); accord Eng II, 997 F.2d at 990.   

      To show that the inevitable discovery exception to the exclusionary rule 

applies, the burden is on the Government to “prove that each event leading to 



                                              75 
       
                                                                                             

the discovery of the evidence would have occurred with a sufficiently high 

degree of confidence for the district judge to conclude, by a preponderance of the 

evidence, that the evidence would inevitably have been discovered.”  United 

States v. Vilar, 729 F.3d 62, 84 (2d Cir. 2013).  We have previously characterized 

the Government’s obligation as one of “certitude” that the evidence would have 

been discovered.  Heath, 455 F.3d at 58 n.6. 

      In Eng I and Eng II, we identified the need to guard against government 

actions taken “as an after the fact insurance policy to validate an unlawful search 

under the inevitable discovery doctrine” and, toward that end, set forth courts’ 

procedural obligations in making inevitable discovery determinations.  See Eng I, 

971 F.2d at 861 (internal quotation marks omitted); accord Eng II, 997 F.2d at 989–

90.  The facts at issue in Eng I and Eng II bear repetition here.  In February 1989, 

federal officials investigated the defendant for narcotics and money laundering 

violations.  Eng I, 971 F.2d at 856.  In the course of this investigation, the officials 

unlawfully searched and seized contents of the defendant’s safe without a 

warrant, violating the Fourth Amendment.  Id. at 856–58.  Unlawfully obtained 

evidence from that safe prompted an investigation of defendant on separate 

charges for tax evasion, with the government eventually issuing subpoenas to 



                                               76 
       
                                                                                          

banks and other entities for evidence supporting such tax charges.  Id. at 857–58.  

After defendant was charged with three counts of tax evasion, he moved to 

suppress certain evidence as derived from the unlawful search of his safe.  Id. at 

857–59.  The district court concluded that the inevitable discovery doctrine 

applied and admitted all of the challenged evidence.  Id. at 858–59. 

      On appeal, Eng I laid out (and Eng II reiterated) a two‐step process for 

making inevitable discovery determinations.  Id. at 861–62; Eng II, 997 F.2d at 

989–90.  First, the court must evaluate “the progress of the investigation at the 

time of the government misconduct” to determine whether “an active and 

ongoing investigation . . . was in progress at the time of unlawful search.”  Eng I, 

971 F.2d at 861–62; see Eng II, 997 F.2d at 989–90.  At this step, the government 

must establish that the investigation was not “triggered or catalyzed by the 

information unlawfully gained” by the illegal search but, rather, that “the 

alternate means of obtaining the [challenged] evidence” was, “at least to some 

degree, imminent, if yet unrealized” at the time of the unlawful search.  Eng I, 

971 F.2d at 861 (alterations and internal quotation marks omitted); see Eng II, 997 

F.2d at 989–90, 992.  Second, the “court must, for each particular piece of evidence, 

specifically analyze and explain how, if at all, discovery of that piece of evidence 



                                              77 
       
                                                                                        

would have been more likely than not inevitable absent the [unlawful] search.”  

Eng I, 971 F.2d at 862 (emphasis added) (internal quotation marks omitted); see 

Eng II, 997 F.2d at 989–90.  Applying these standards in Eng, we ruled that a 

subpoena issued contemporaneously with an unlawful search was not enough to 

“validate an unlawful search under the inevitable discovery doctrine.”  Eng I, 971 

F.2d at 861 (internal quotation marks omitted).  As we subsequently explained, in 

language particularly relevant in this case, the “detailed showings of each of the 

contingencies involved” in the Eng formulations are necessary to avoid 

encouraging “officers to obviate or nullify the Fourth Amendment’s warrant 

requirement by baldly asserting that they inevitably would have had the probable 

cause needed to obtain a warrant.”  Heath, 455 F.3d at 64 (emphasis added) 

(alterations and internal quotation marks omitted). 

      This precedent makes clear that Claimants’ civil discovery and protective 

order obligations were not enough, by themselves, to support a conclusion that 

the Fourth Amendment was “not implicated” in the suppression challenge 

presented.  In re 650 Fifth Ave. Suppression Decision, 970 F. Supp. 2d at 212–13.   

Moreover, this precedent precludes a general conclusion that all of the evidence 

seized pursuant to the challenged warrant was nonetheless admissible in the 



                                             78 
       
                                                                                           

Government’s forfeiture action because it would have been inevitably discovered 

in civil discovery or as a result of the protective order.  In reaching that 

conclusion here, the District Court reasoned in two paragraphs of factual 

findings that “[a]s to Alavi, such historical facts exist and demonstrate inevitable 

discovery” for all of the evidence seized in the December 2008 search because 

“[t]he pre‐existence of civil litigations which each carried common law 

preservation obligations, the production obligations under the Federal Rules of 

Civil Procedure, and the fact that Alavi failed to object to the scope of those 

obligations and actually produced the disputed documents moot the 

constitutional question central to this motion.”  Id. at 213.   

      This analysis was insufficient to support a finding that the Government 

would inevitably have discovered the entire contents of Alavi’s computers, 

electronic storage devices, servers, and over 200 boxes of documents pursuant to 

the protective order and civil discovery obligations.  Specifically, the District 

Court failed to make clear that it was “viewing affairs as they existed at the 

instant before the unlawful search,” and making particularized findings as to 

“what would have happened had the unlawful search never occurred.”  Eng I, 971 

F.2d at 861 (emphasis in original); see In re 650 Fifth Ave. Suppression Decision, 970 



                                              79 
       
                                                                                         

F. Supp. 2d at 211–13.  The former consideration should properly have been 

informed by (1) the initial civil forfeiture action, filed on December 17, 2008, 

which sought forfeiture only of Assa’s assets, although it discussed in detail the 

history of Alavi and 650 Fifth Ave. Co.; (2) the District Court’s December 17, 2008 

protective order in that action, which, among other things, (a) required 650 Fifth 

Ave. Co. to make available for inspection to the United States all of its books and 

records and (b) prohibited any person or entity with actual knowledge of the 

protective order from destroying documents relating to the forfeiture complaint’s 

allegations; (3) the December 17, 2008 grand jury subpoena to Alavi seeking all 

documents relating, or referring, to Assa, 650 Fifth Ave. Co., and Bank Melli, for 

the period January 1989 to December 2008; and (4) Jahedi’s observed destruction 

of documents responsive to that subpoena the following day.  With respect to 

these pre‐search events, we make several observations. 

      First, in explaining that “Alavi was under a pre‐existing duty prior to the 

2008 search to provide its books and records to the Government for inspection—

all of them,” the District Court overstated Alavi’s obligations under the 

protective order.  In re 650 Fifth Ave. Suppression Decision, 970 F. Supp. 2d at 211–

12 (emphasis added).  That order imposed no production obligation on Alavi; 



                                             80 
       
                                                                                         

rather, it prohibited “[a]ll persons and entities having actual knowledge of [the] 

Protective Order” from “destroy[ing] any documents relating in any manner or 

part to the allegations in the [2008 forfeiture] Complaint.”  App’x 5185.  Insofar 

as the protective order required 650 Fifth Ave. Co., a separate entity of which 

Alavi is a 60% owner, to make its books and records “available for inspection to 

the United States,” id. at 5186, the District Court failed to explain how that 

inspection obligation would have resulted in the Government inevitably 

obtaining possession of such records.  See, e.g., Nix, 467 U.S. at 447 (establishing 

that, under the “inevitable discovery” doctrine, evidence obtained during the 

course of an unreasonable search and seizure should not be excluded “if the 

government can prove that the evidence would have been obtained inevitably” 

without the constitutional violation (emphasis added)); accord Heath, 455 F.3d at 

55.  Logically, an obligation to make a massive quantity of materials available for 

inspection does not mean that the authorized inspector will inevitably obtain 

each individual material made available.  Here, it is not manifest that the 

Government would have obtained every item seized from Alavi—computers, 

electronic storage devices, servers, and over 200 boxes of documents—pursuant 




                                             81 
       
                                                                                            

to 650 Fifth Ave. Co.’s obligation to make certain documents available (or Alavi’s 

obligation not to destroy certain documents). 

      Second, the District Court failed to explain how the Government would 

have obtained every item of seized evidence in the pre‐existing civil suit, 

whether pursuant to the Claimants’ production obligations or through civil 

discovery.  The only action pending at the time of the search was the initial civil 

forfeiture action, which related to Assa’s property and which imposed upon 

Claimants, at most, a common law obligation of preservation.33  See Kronsich v. 

United States, 150 F.3d 112, 126 (2d Cir. 1998) (explaining that “obligation to 

preserve evidence arises when the party has notice that the evidence is relevant 

to litigation—most commonly when suit has already been filed, providing the 

party responsible for the destruction with express notice, but also on occasion in 

other circumstances, as for example when a party should have known that the 

evidence may be relevant to future litigation”).  Thus, for the same reasons just 

discussed with respect to the protective order, further findings are necessary to 



                                                    
  Although the relevant inquiry here is whether the Government would inevitably have 
33

obtained the challenged documents, we note that at the time of the December 19, 2008 
search none of the judgment creditor actions had been filed against Claimants and, 
therefore, Claimants had no production obligations with respect to those litigations at 
the time of the challenged search.  
                                                       82 
       
                                                                                       

conclude that any common law preservation obligation would inevitably have 

resulted in the Government obtaining each item of seized evidence.   

       Third, insofar as the Government here relies on the December 17, 2008 

subpoena, we note that the District Court did not rely on that subpoena in 

reaching its inevitable discovery conclusion.  Thus, we leave it to that court on 

remand to determine whether the Government has carried its burden to show 

that “a response to the subpoena producing the evidence in question” was 

inevitable.  Eng I, 971 F.2d at 860.  

      Finally, we are mindful that, in 2012, in response to a joint document 

request from the Government and judgment creditors, Claimants did produce 

the same documents that were seized during the December 2008 search.  The 

Government, however, sought those documents from Alavi and 650 Fifth Ave. 

Co. only after amending its complaint to seek forfeiture of their interests.  Many 

of the amended complaint’s allegations against Alavi and 650 Fifth Ave. Co. 

derived from documents seized during the December 19, 2008 search.  On this 

record, we cannot confidently conclude that a request for production in the 

amended forfeiture action was not tainted by the challenged search so as to admit 

a finding of inevitable discovery.  Cf. Vilar, 729 F.3d at 84–85 (concluding that 



                                             83 
       
                                                                                        

evidence was properly admitted under inevitable discovery doctrine despite 

unlawful search because documents were subsequently produced pursuant to 

grand jury subpoena and, among other things, “the subpoena was not issued on 

the basis of any information unlawfully seized” from defendant’s office).   

      This is not to say that the Government lacked sufficient evidence to 

commence a forfeiture action against Alavi and 650 Fifth Ave. Co. before the 

challenged search.  Indeed, based on facts alleged in the initial forfeiture 

complaint and issuance of the December 17, 2008 subpoena, the Government’s 

investigation may well have been sufficiently advanced prior to the December 

19, 2008 search to make both Claimants’ addition to the forfeiture complaint even 

without the unlawfully seized evidence and, therefore, their disclosure 

obligations, inevitable.  Because the District Court declined to consider this 

argument below, however, the record does not now permit us to reach such a 

conclusion.  Rather, the District Court may consider this issue on remand.  See 

Eng I, 971 F.2d at 861–62 (explaining that “inevitable discovery analysis logically 

must begin with the progress of the investigation at the time of the government 

misconduct,” and that court conducting such analysis must determine what 




                                             84 
       
                                                                                       

would have happened “in light of what the government knew and was pursuing 

at the moment before the unlawful search”).   

        In remanding this case to the District Court, we note that the Supreme 

Court has long rejected the notion that the Government can circumvent the 

exclusionary rule by using lawful processes to obtain evidence that it previously 

seized illegally.  See Silverthorne Lumber Co. v. United States, 251 U.S. 385, 392 

(1920).  In the enduring words of Justice Holmes, “[t]he essence of a provision 

forbidding the acquisition of evidence in a certain way is that not merely 

evidence so acquired shall not be used before the Court but that it shall not be 

used at all.”  Id. at 392.  Allowing the Government to immunize an illegal search 

simply by obtaining the evidence in a subsequent legal request would “reduce[] 

the Fourth Amendment to a form of words.”  Id.; see also Calandra, 414 U.S. at 362.  

Thus, we cannot rubber stamp the Government’s assertion that it would have 

inevitably discovered unlawfully obtained evidence in a subsequent lawful 

mechanism simply because the latter mechanism is pursued.  To secure an 

exception from the exclusionary rule on the ground of inevitable discovery, the 

Government must make a “detailed showing[] of each of the contingencies 

involved” and the District Court must find each contingency satisfied with 



                                              85 
       
                                                                                        

respect to each item of seized evidence.  Heath, 455 F.3d at 64 (internal quotation 

marks omitted); see also Eng I, 971 F.2d at 861–62; Eng II, 997 F.2d at 989–90; 

United States v. Stokes, 733 F.3d 438, 444 (2d Cir. 2013).   

   D. The Good Faith Exception 

      On appeal, the Government argues, with some force, that, whether or not 

the inevitable discovery exception applies, no suppression of evidence is 

warranted in this case because the executing agents relied in good faith on the 

December 19, 2008 search warrant.  See United States v. Leon, 468 U.S. 897 (1984); 

see also United States v. Rosa, 626 F.3d 56, 64 (2d Cir. 2010) (explaining that 

although unincorporated, unattached supporting documents cannot cure 

constitutionally defective warrant, “those documents are still relevant to our 

determination of whether the officers acted in good faith”).  Because the District 

Court did not address the Government’s good‐faith argument, we decline to 

consider it for the first time on appeal.  Rather, we leave the Government to 

pursue it on remand in the District Court. 

       

       

       



                                               86 
       
                                                                                     

                                   CONCLUSION 

      To summarize, we conclude as follows: 

      1.     As to summary judgment ordering forfeiture of Claimants’ property, 

             (a)    the record admits no factual dispute as to Bank Melli’s (and 

                    therefore Iran’s) continuing ownership and control of Assa 

                    after 1995, but  

             (b)     the record, viewed most favorably to Claimants, reveals 

                    disputes of fact as to Claimants’ knowledge of that 

                    ownership, which preclude an award of summary judgment 

                    against them as to both the IEEPA and money laundering 

                    theories of forfeiture. 

      2.     The District Court procedurally erred in sua sponte considering and 

rejecting Claimants’ statute of limitations defense without first affording the 

parties notice or a reasonable opportunity to be heard. 

      3.     As to the District Court’s challenged denial of suppression,  

            (a)    it is well settled that the Fourth Amendment applies in civil 

                   forfeiture actions; 




                                               87 
       
                                                                                         

            (b)    where, as here, the Government concedes that evidence was 

                   seized pursuant to a warrant lacking the requisite particularity, 

                   civil orders of protection and production do not obviate Fourth 

                   Amendment concerns, though they can trigger an inevitable 

                   discovery exception to suppression; 

            (c)    the inevitable discovery exception requires a court to “view[] 

                   affairs as they existed at the instant before the unlawful 

                   search,” and make particularized findings with respect to each 

                   item of seized evidence as to “what would have happened had 

                   the unlawful search never occurred,” United States v. Eng, 971 

                   F.2d 854, 861 (2d Cir. 1992); and 

            (d)    remand is required to allow the District Court to conduct the 

                   requisite inevitable discovery analysis. 

      4.     On remand, the Government may pursue its argument that the 

good‐faith exception to suppression also applies in this case.  See United States v. 

Leon, 468 U.S. 897 (1984). 

      Accordingly, the District Court’s summary judgment is VACATED and the 

case is REMANDED for further proceedings consistent with this opinion.   



                                             88